Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 19 December 2002.
I must apologise for the late arrival of Mr Pat Cox, our President, but he is currently on his way rather slowly from Frankfurt. We expect him sometime soon.
The House learnt with great sadness of the death last weekend of Roy Jenkins, a distinguished political leader, and a former Minister in the United Kingdom. The House will recall his four years as President of the European Commission. During his stewardship he launched the European Monetary System, the forerunner of the single currency. He was an outstanding and committed European and statesman, and I invite the House to observe one minute's silence in his memory.
(The House rose and observed one minute's silence)
The final draft agenda as drawn up pursuant to Rules 110 and 110a of the Rules of Procedure by the Conference of Presidents at its meeting of Thursday, 9 January 2003 has been distributed.
Monday
For the first time in the history of this particular Parliament an alternative resolution to the Swiebel report on fundamental rights is being proposed by Mr Ribeiro e Castro. Mr Ribeiro e Castro unfortunately cannot be here because of the weather conditions, since he has had problems travelling here. He will be here later. But I want to request that the Swiebel report be postponed to a later date.
You are too late to change today's agenda. That should have been notified by 4 p.m. today.
Thursday
I have received from the Group of the Greens/European Free Alliance a request to remove the item 'Humanitarian crisis in North Korea' from the debate on breaches of human rights, democracy and the rule of law.
Mr President, I would just like to explain why we are asking for this item to be removed from the agenda - moreover, we would then be in favour of the item on Illinois being included - and we would like to ask whether a statement on North Korea might be included on the agenda of the Brussels part-session at an appropriate time, given the country's announcement that it intends to withdraw from the Treaty on the Non-Proliferation of Nuclear Weapons. We feel it would be more appropriate for this item to be addressed in a more formal, more in-depth manner than will be possible in a last-minute topical and urgent debate.
I will just clarify for the House that you are proposing that North Korea be taken in the second part-session this month.
Mr President, our group has just been discussing this issue, and it is our opinion that the topicality and urgency of developments in North Korea make it imperative that this issue be dealt with this week. In the event of further discussion of this issue becoming necessary, we will sort that out at a future date. We are therefore against the topic of North Korea being removed from the list of topical and urgent matters for debate.
Mr President, I would like to make a proposal to the Liberal Group that they withdraw this proposal and that the whole House should ask the President to make a statement on its behalf, addressed to the speakers of both Houses of the US Congress, expressing our pleasure at the decision of the Governor of Illinois. The reason is very simple: in Europe we are abolitionists and this is an issue which is even proposed as one of the Copenhagen conditions.
Our colleagues in the US Congress are aware of our position, and it would be very difficult for my group to vote against the Liberal Group's proposal for procedural reasons, since we agree with it. We believe it would be more forceful and more helpful to the abolitionist campaign in the United States if we were to express our complete agreement and support for this decision by means of a statement by the President than to invoke urgency, which may seem somewhat polemical.
Since we are in complete agreement, we could maintain the urgency and, at the same time, send a constructive and positive message to the US Congress, which is a partner of ours.
Mr President, I am delighted with the support we have received from Mr Barón Crespo and the PSE Group. I can assure you that my group is deeply concerned about the situation in Chechnya and it is something which must command the attention of this House. However, it is something on which we have frequently expressed ourselves and there is no particular urgency.
The action of the Governor of the State of Illinois in the United States is something we very much welcome. The position of this House, over many years, on this issue has been so consistent that we should take this opportunity to welcome what has happened, and indeed we should call on the 38 remaining states in the United States of America which still apply the death penalty to follow the example set in Illinois. It is for that reason that we maintain our request for an urgency on this subject.
Mr President, I do not need at this present moment to say anything more about whether the motion from the Group of the European Liberals and Democrats should stand, or whether we are opposed to it. As Mr Barón Crespo has already expressed his opposition to the deletion of Chechnya from the agenda, I will not speak further on the subject. I am very much in favour of our also discussing Chechnya.
Speaking on behalf of my group, though, I wish to associate myself with Mr Barón Crespo's proposal that we should - in view of the Liberals' inability to gain a majority on the subject - mandate the President to issue a statement in which, without risking our position being misunderstood, and without the statement being tinged with any sort of anti-Americanism, we express our opposition to capital punishment. Whilst being friendly towards America, we very definitely oppose the death penalty.
Mr President, I fully agree with Mr Barón Crespo's proposal and Mr Poettering's clarifications. I would simply like to say to Mr Watson that one minor event is actually due to take place in his own country. At the end of this month, a British court will have to rule on the request for the extradition of the Chetchen Deputy Prime Minister. I consider that to be anything but insignificant, and I am amazed that the President, who hails from Britain, has forgotten about it.
On the subject of the death penalty, I would like, if I may, to ask the President to send another letter. This case concerns some bad news - 26 Congolese people have been sentenced to death for the assassination of Laurent Kabila. We are waiting for information as to whether his son might decide to spare their lives, but I believe it would be worth our President drawing attention to the matter too.
That is hardly a matter for the agenda. It should be raised at another time. We will, however, take note of your comments.
Mr President, I wanted simply to point out to Mrs Frassoni that we could still have added the subject of capital punishment in the Congo to the list of matters for topical and urgent debate without further ado if her group had not, at that time, needlessly voted to restrict the list of matters for topical and urgent debate to three topics on each occasion, which is of no use to anybody, and does not help matters.
Mr President, I feel it is extremely important that we speak out on serious matters which do not depend directly on the policy of the Member States. We have learnt something, however, since the agenda was drawn up. We have learnt that the British Government is taking part, almost on a daily basis, in aerial attacks on Iraq. I believe this is a matter of great importance that should be of interest to Parliament.
What is the point of being against the death penalty for American criminals, or innocent Americans, while being in favour of the death penalty, for example, for Iraqi civilians? The American Government, however, has admitted that the United Kingdom took part in aerial attacks in Al Qasidi, Al Kut, Al Basrah, ?
(The President cut off the speaker)
Thank you Mr Gollnisch. You are beginning to get into a very political matter. We are dealing with the agenda. I will inform you, if you listen, that the Iraq question will be debated at the Brussels part-session, at the end of January. You will have the opportunity to raise the matter then.
Brussels part-session, January 2003
Wednesday:
I have received from the Group of the Greens/European Free Alliance a request for the inclusion of a Council and Commission statement on North Korea's withdrawal from the Nuclear Non-Proliferation Treaty.
Mr President, I would like to start by telling Mr Posselt that my group voted against reducing the number of topical and urgent debates. Moreover, I believe that it was practically the only group to do so, for his group certainly acted differently.
In any case, what I wanted to say with regard to North Korea is that, as I said just now, we believe it is important that this House should hold a debate and issue a statement on the withdrawal of North Korea from the Treaty on the Non-Proliferation of Nuclear Weapons, and that the Council and the Commission should also issue statements. This is why we asked for the item to be included on the agenda of the Brussels part-session.
We now come to the one-minute speeches on matters of political importance.
The information brochure from our very own Parliament is being attacked by the chemical industry, by CEFIC. I have heard that our own President, Mr Cox, has decided to stop distributing this brochure, which is called Troubled Waters. I would like to ask you to make this brochure, which is presently only available in English and French, available to all representatives so that they can see for themselves that it does not mention any chemical companies at all by name.
I think that Mr Cox's compromise of inserting a sticker or a sheet stating that the story is fictional, is unnecessary; to do so would be to bow to pressure from the chemical industry. That is something we must not do. It is an information brochure and a comic strip. I have the brochure here, and everyone can see that it is a comic strip and therefore fictional. In any event, I would ask that all representatives be given a copy of this comic strip, and I also think that it should be translated into all European languages.
I understand that the document has not been withdrawn. It will be made available in all languages to colleagues in the House.
Mr President, ladies and gentlemen, while we were on our Christmas holidays, Touria Tiouli, a Frenchwoman and a citizen of the European Union, was in prison in Dubai. Having accused three men of rape, she was taken into custody as long ago as October, accused of relations sexuelles adulterines - extra-marital sexual intercourse - a bizarre interpretation of the law that degrades the victim still further and gets her jailed into the bargain. We have enshrined European human rights in the Treaties, and human dignity in the Charter, and regard these things as binding throughout the world.
This scandal in Dubai, Mr President, makes it necessary that this be pointed out. I ask you to write on behalf of the European Parliament a letter that will get Touria Tiouli set at liberty and make it clear that we want nothing to do with states that treat human dignity with such contempt.
I will make sure that is passed on to the President.
Mr President, the news in recent weeks that initiatives to clone human beings are taking place in different parts of the world is very disturbing indeed. I very much welcome the support that has been given by the European Parliament and the European Commission to promote a worldwide ban on human cloning. We need to implement the necessary measures to stop those seeking to clone human beings in their tracks. It is an abhorrent and unethical practice which is totally irresponsible from a scientific point of view. We need to implement a worldwide convention which will ban human cloning within the next few months. The international community must act on this issue immediately.
Only last November the European Parliament voted in favour of a proposal which I tabled calling for a universal ban on the cloning of human beings. We must work now towards achieving this objective via the structures of the United Nations. I would call on this Parliament and on your good offices, Mr President, to forward that immediately as a matter of urgency.
Mr President, you did not draw attention to the fact that this month we are celebrating the 30th anniversary of the accession of the United Kingdom, Denmark and Ireland to the European Union. In the case of the United Kingdom, this accession has brought tremendous benefits to the citizens of the United Kingdom, creating jobs through increased trade, bringing in considerable investment, creating jobs, and benefiting our citizens through increased travel opportunities and education and employment.
It has also particularly benefited the United Kingdom in relation to the social agenda, in particular the role of women, where the women's cause has been furthered in the United Kingdom, largely due to European legislation. This should therefore be an occasion to celebrate. You mentioned Roy Jenkins in your opening remarks. He, with the late John Smith, was responsible on the Labour side for ensuring that Britain became and remained a member of the European Union.
Mr Titley, I am sure you are much more eloquent in these matters than I would be.
Mr President, I would like to point out that the dialogue between the governments of the different Member States must be the main tool for resolving problems, especially in the case of neighbouring States.
I am referring here specifically to the attitude of the Portuguese Government to the Andalusian fishermen. Simple violations, such as entering Portuguese waters, have recently, on two occasions, been responded to with machine-guns which, thanks to Providence, have not injured anybody.
I would appeal for sanity and responsibility in order to find a solution to a problem we have had for decades.
Mr President, I represent an Atlantic coastal region in France, and therefore in Europe, which has just been affected by the pollution from the Prestige. I would like to say that people are genuinely disturbed by what is happening, in particular because this is a new kind of pollution, because it is chronic and because we do not know how long it will last.
I consequently believe that Parliament should accept the committee of inquiry that it previously rejected. We cannot want to strengthen the liability system and at the same time reject the idea of a parliamentary body such as ours going to the scene to find out what happened and drawing the appropriate conclusions.
Secondly, I believe we must decide what to do with the wreck. We cannot leave thousands of fishermen and shellfish-gatherers as well as workers in the tourism sector, waiting around indefinitely, without proposing an industrial solution. I personally would ask the European Union to issue a call for projects soon, in order to try to find this industrial solution, which we are assured exists, in particular within the COMEX, which is one of the major world specialists in this area.
That matter should and will be referred to the Conference of Presidents.
Mr President, I wish to bring what might appear at first sight to be a more prosaic matter to the House's attention but which relates, I think, to the way in which Parliament conducts its public relations and tells European citizens about how it works.
We were told just a few days ago that the Bureau had approved the Quaestors' proposed decision on planned and approved per capita expenditure by the European Parliament which, contrary to all expectations, has been cut. And as far as I know, for my country and region at least, these are swathing cuts. For example, the week after next I shall be inviting a group of fifty people from Crete and, as far as I can see, the money approved so far will not even cover their tickets.
As far as I am concerned, this is not just out of order; there is also a moral dimension to this issue. If the Bureau and the Quaestors wish to reduce planned expenditure, they should not tell us at the eleventh hour because we have already made other plans. I suggest that, if we want a serious decision here, this - to my mind, and I know others agree - unacceptable decision on the part of the Bureau to approve this proposal should be postponed until further notice.
I am sure a number of colleagues would express similar concerns. I can assure you that the College of Quaestors will look into the matter and will possibly come forward with new proposals. The existing arrangements, however, will stay in place until that change is actually made. Your visitors from Greece will be adequately covered.
Mr President, I would like to inform the House of an extremely serious incident which took place last Friday in Italy, in the town of Verona to be precise. Thirty or so members of a neo-nazi organisation burst into a local television studio where a debate was being held and brutally attacked a representative of an Islamic community. The fact that this person was expressing very dubious, extremely provocative views did not, of course, prevent all the democratic groupings from condemning this very disturbing incident. The most worrying thing of all, however, Mr President, is that a Member of this House, Mr Borghezio, a member of the Lega Nord, not only justified the act but said that he was in favour of this kind of behaviour. You will understand, Mr President, that, henceforth, it will be extremely difficult for me to stay in this House if Mr Borghezio takes the floor.
Mr President, in response to the comments by Mr Titley, I would like to say that I raised the issue of the 30th anniversary of Britain, Ireland and Denmark's membership of the European Union at the last part-session in December and asked our President, Mr Cox, what was going to be done to mark this.
I am delighted to say that Mr Cox is hosting a reception tomorrow evening for Members of Parliament and I hope that Mr Titley, among his other invitations for this week, will find the opportunity to attend that reception being offered by the President. I certainly intend to be there myself.
Mr President, I would like you to ask the Commission what measures it intends to take to demand the reimbursement of the subsidies granted to the Daewoo corporation. It is scandalous for this corporation to keep the monies received, while closing down the three factories it has in Lorraine, France, as well as many other factories world-wide.
I believe that granting subsidies to capitalist companies on the pretext of promoting employment equates to misappropriation of taxpayers' money, where these companies simply add the sums received to their profits and shareholders' dividends. Once the money has been received, how many of these companies cut jobs, or even close factories, thereby ruining whole towns and even regions. This is fraud, to the detriment of both workers and taxpayers, and it takes place with the complicity of the European institutions or other bodies, which continue to grant these subsidies.
Mr President, we were talking a short while ago about the death penalty, and Iran is one of the countries in which many death sentences, especially by means of stoning, are pronounced. Certainly, there has been a moratorium on stonings, but everyone knows of course that, in the autumn of 2002, there was a series of large-scale demonstrations in Iran in favour of human rights and democracy and against executions and stonings. In particular, there were a number of students at the head of the demonstrations and, if I raise the issue now, it is because four of these students were sentenced at a court in Shiraz to have their arms and legs cut off. They are all under 25 years of age. None have criminal records. This is one more example of the mediaeval methods used by Iran. I would ask you to approach the Iranian Government and, if appropriate, break off the critical dialogue until such methods are no longer used. This is a matter of great urgency.
Mr President, please allow me to add something to what Mrs Gebhardt has said. The things she has described have made a deep impression on me, but, Mrs Gebhardt, there was just one thing missing. The reason why these violations of human rights outrage us is that a European woman is involved. We should, though, be aware that Muslim women - and not only in Dubai - are exposed to the same violations of human rights on a daily basis.
Mr President, following on from what Mrs Frahm said, I should like to express my great disappointment at the fact that the Iranian regime, which distinguished itself in 2002 as being one of the world's most repressive towards its own people, which breached human rights more than any other, has not been condemned by the United Nations because the European Union decided not to propose this condemnation. Such action makes no sense and makes me think that what we are seeing is opportunism in the EU's human rights policy, which I can neither accept nor understand.
We will make sure the President draws the correct conclusions from that and takes appropriate action.
Mr President, as you may recall, last month I raised the issue of the extreme right-wing British National Party claiming that sympathetic serving police officers in Oldham have provided confidential police videos of the riots in that town, obviously calling into question evidence given by such biased officers in the ongoing trials.
It turns out that, instead of investigating the claims that the BNP had received such material, the police have obtained an injunction imposing a ban on the showing of the videos, which I understand, but also on the reporting of the fact that BNP is making such claims and even on the fact that an injunction has been obtained.
Will you write to the appropriate authorities expressing Parliament's concern that this attempt to bury a problem, rather than to investigate it, is not the way to deal with these issues?
We will refer that matter to the President.
Mr President, a while ago, one Member quite rightly condemned cloning in this plenary and called for it to be universally rejected. What he failed to do, however, was to make a proper distinction between reproductive cloning and therapeutic cloning. With regard to reproductive cloning, I am sure we all agree that this is an inhuman or dehumanising technique that must be rejected. The same cannot be said, however, for therapeutic cloning. A way must be left open for science, scientists and the scientific community to experiment in innovative fields that have enormous potential for medicine. The dogmatic individuals who are opposed to any type of cloning are the staunchest allies of those who would allow secrecy, charlatanism and trafficking to flourish in this field. We must agree on this fundamental point: if we want to obstruct science and research in the field of cloning, there will always be chancers and unscrupulous individuals who are willing to exploit this area of knowledge.
That concludes the item.
The next item is the report (A5-0427/2002) by Giorgio Napolitano, on behalf of the Committee on Constitutional Affairs, on the role of regional and local authorities in European integration (2002/141(INI)).
Mr President, it is on the initiative of the Committee on Constitutional Affairs that the European Parliament is, for the first time, addressing the issue of the role of regional and local authorities in European integration with a specific report and a motion for a resolution. The reasons for this initiative and its goals are not difficult to understand. Indeed, particularly over the last decade, a widespread trend towards decentralisation, regionalisation and increasing autonomy of local authorities has become apparent in the Member States of the Union, and it is right to recognise the importance of this trend when reflecting on and discussing the state of the European Union and its future. The regional and local authorities have taken on a more important role in transposing Community legislation within the individual States and in running Community programmes. They should therefore feel involved in the preparatory work on the Union's policies and acts too.
To this end, the motion for a resolution which is now to be put to the vote in the plenary session of this House contains important proposals: the inclusion in the new constitutional framework of the principles of respect for regional and local identity and, therefore, of the application of subsidiarity, not just in relations between the Union and the Member States but where regional and local authorities are concerned too; committing the Commission, not least on the basis of its White Paper on Governance, to involving the representatives of regional and local authorities in the preparatory work on its proposals; calling upon the Member States to promote and enhance - each in accordance with its own constitutional system - the participation of regional and local authorities in the Union's decision-making process.
With the resolution we have drawn up, which, if adopted by broad consensus, will be an important point of reference for the subsequent debate at the Brussels Convention in early February, the cause of recognising the role of the regional and local authorities in European integration will receive a considerable boost. I hope that due consideration will be given to certain concerns expressed in committee by myself and other colleagues and that a number of amendments correcting and clarifying the text adopted by the Committee on Constitutional Affairs will be adopted, so that misapplication and unilateral measures which would harm our cause are avoided.
In this regard, I would like to stress the criteria I adopted as rapporteur. Firstly, we need to consider all the autonomous territorial entities which operate within the Member States as a single unit. As we are all aware, they vary greatly in size and nature but they all, from the largest to the smallest, whatever their role or powers, represent certain shared values - the value of proximity, of the closest possible adherence to the views, opinions and needs of the citizens, the value of the most immediate and widespread democratic participation possible - and the European Constitution must recognise that they all have a key role to play in the achievement of the goal set for the Convention on the Future of Europe: the goal of bringing Europe considerably closer to the citizens, of making the Union more democratic as well as more effective. I have therefore not proposed in my draft report to subdivide regions or local authorities into different categories. Giving a specific category of autonomous territorial entity special status or exclusive rights within the Union would lead to difficult, counterproductive disputes, even as regards defining and establishing the boundaries of a particular category - the category of regions with legislative powers, for instance - and would conceal the value of recognising all the regional and local authorities together as one whole, as one overall entity.
Secondly, we need to ensure that we do not create a more cumbersome institutional system and procedures which we all agree actually need to be simplified, and in this 'institutional system' I include the Court of Justice and its procedures too. As a general rule, we need to take care not to reduce the effectiveness of a decision-making process which is already subject to a large number of constraints by applying a set of checks and balances of varying degrees of rigidity.
In conclusion, I trust that the Members will reflect on the points I have made and that there will be broad consensus in tomorrow's votes.
Mr President, ladies and gentlemen, the united Europe, which was embarked on in Copenhagen will be an extremely diverse Europe, first of all in terms of economic and social diversity. Never before has there been such great economic disparity within the European Union and, at the same time, furthermore, never before has a genuine cohesion policy been so crucial. There will be cultural and political diversity, but also territorial diversity. In fact, I used this exact expression - territorial diversity - as one of the three themes of the Second Report on economic and social cohesion entitled 'Unity, solidarity, diversity for Europe, its people and its territory', just over one year ago.
It is this diversity that explains why the task given to your rapporteur, Mr Napolitano, on this matter, was extremely difficult as regards defining the role of regional and local authorities in the European Union. As he said, we shall hold a sitting specifically devoted to this subject within the Convention on 6 and 7 February.
Mr Napolitano, you have completed this task with your usual talent and wisdom and, ladies and gentlemen, it will not surprise you to learn that I agree with the rapporteur on many of the points in his report.
Mr Napolitano was wise enough to point out that if the European Union wishes to function without becoming a super-State, it must respect the right of each State to organise itself as it sees fit. It is not, therefore, the role of the European institutions or the Commission to propose, or even less, to decide, in Brussels, how competences are to be divided within each country, or how relations between territories should be organised within each Member State.
It is therefore with this restriction in mind that the Commission is able to approve the main points of the report presented. We are in favour of a more prominent role for the Committee of the Regions provided that the interinstitutional balance remains as it is today. The Committee's right to recourse to the Court of Justice deserves consideration, if necessary, in order to defend respect for the principle of subsidiarity.
We are in favour of what your report calls 'new participatory methods' so that regional and local authorities might be more directly involved in Community procedures. In its White Paper on governance, the Commission advocated systematic dialogue with the associations representing these authorities, and we are currently finalising arrangements for this dialogue which, following extensive consultation, will be operational at the end of the first half of 2003.
We are in favour of adapting the implementation of EU legislation to take account of individual local circumstances and needs. The Commission will thus try out a pilot scheme of tripartite contracts, involving Brussels, the national capital and the region. Above and beyond this, generally speaking, the Treaty already provides us with plenty of room for manoeuvre through framework legislation. The three institutions responsible for legislative activity share responsibility for preventing these framework laws from entering into too much detail.
We must, however, take care to preserve the uniform, and therefore equal or fair, application of European law. We must not weaken the rules we adopt here, through democratic debate, by allowing the territorial authorities variable-geometry application, even on an exceptional basis.
I have talked about what happens initially, when drawing up Community texts, and what happens downstream, when they are implemented. In its contribution to the work of the Convention before the end of last year, the Commission prepared the ground in this area while expressing its desire to find the means to increase the involvement of the regional authorities throughout the process of European integration, while respecting the institutional system of each country.
Lastly - and this is my fourth point of agreement with your report, Mr Napolitano - we are in favour of a strong European and territorial cohesion policy, which means something real for each region of the Union and the citizens of the Union. In this area, which I am familiar with because it is my responsibility within the Commission, both the Commission and Parliament will have a great deal of work to accomplish together in the months ahead, before I present, at the end of this year, the Commission proposals for future regional policy after 2006.
Ladies and gentlemen, it is precisely because, as I have just said, we agree on the broad lines of this report that I would like to express the Commission's concern on a point that I know has also been the subject of debates and questions here in Parliament. It concerns the opportunity for certain regions alone, those with legislative powers, to defend their rights before the Court of Justice. Furthermore, I spoke very frankly to these regions with legislative powers a few weeks ago in Florence, at one of their meetings. I believe it is neither realistic nor desirable to establish this kind of distinction between European territorial authorities. For example, how can we confer important, individual rights on these regions, while not all the current and future Member States are organised in this way? Our institutional system must not favour one system over another. It must, I repeat, be neutral, fair and impartial.
Regions with legislative powers, however, which have their own responsibilities, are facing difficulties that we do not want to ignore. Why, therefore, to respond to one of their requests - and this is an option I raised with their president - do we not take inspiration from the positive experience of Article 203 of the Treaty, as intelligent use of this article enabled us to facilitate the participation of these regions in the Council itself? Why should access to Community justice not follow this example, or at least its spirit? That is why I find it interesting that some of you - in particular Mr Corbett, and also Mr Méndez de Vigo, I am told - have made progress in finding a way out of this dead end. This would consist of giving each State clear responsibility for taking cases to the Court of Justice on behalf of these territorial authorities.
Ladies and gentlemen, we are not trying to pit the regions against the States or against Europe, or even less so the States against Europe. We are trying to choose a culture of cooperation rather than maintaining a culture of confrontation. The regions must be able to count on the Member States to obtain genuine political and legal representation within the Union. The regions must be able to count on the European Union to involve them systematically in all stages of the European decision-making process. The European Union, for its part, must be able to continue to count on the constructive, loyal cooperation of all the territorial authorities: the regions, of course, but also towns, cities and subregional territorial structures. It must be able to count on their contributions to the debate on European democracy.
Mr President, Commissioner, ladies and gentlemen, the regions are the very foundation of the European Union, and it is not without reason that we increasingly speak in terms of a Europe of the Regions. Recent years have seen an increased awareness of what the Member States' various regional and local authorities do, and of their autonomous nature. These authorities have an important part to play in bringing the European Union closer to its citizens, and it is the regional authorities in particular that make a decisive contribution to the success of cross-border cooperation and of the ever closer union of the individual Member States.
As it is in the regions that the EU's grass-roots democracy does its work, it is obvious that the regions have to be involved in European policies. In its opinion on the Napolitano report, 'The role of regional and local authorities in European integration', the Committee on Women's Rights and Equal Opportunities devoted special attention to gender mainstreaming. Democracy works only when everyone is involved, and that means women and men equally.
We point out the democratic deficit arising from the under-representation of women in decision-making bodies and administrations in all areas of political, economic, social and - not least - professional life. The European Union's regions are significantly handicapped in their cohesion and in their development as democracies by the continuing under-representation of women in decision-making processes. Regional and local bodies play an important part in the labour market, among other areas, in that their superior grasp of local needs and obstacles gives them better proximity to jobseekers, and it is through them that the best ways of removing these obstacles may be found.
It is vital to work towards the development of new social policies, and this includes, in particular, assessing support for equal treatment and its implementation. According to a Chinese proverb, women carry half of heaven on their shoulders; we are striving to open up the whole horizon as a means of shaping a Europe belonging to the regions' citizens. We are well aware, Commissioner, of this Parliament's inability to act in this area, but constant dripping wears the rock away, and the highlighting of deficits is for us both a task and an obligation.
Mr President, this is an important issue, as Commissioner Barnier has pointed out, since the European Convention is going to hold a debate on this issue on 6 and 7 February. This report must therefore form the basis of that debate.
I would like to congratulate the Chairman, Mr Napolitano, on the good sense, which is the least common of the senses, of his proposal. Mr President, in this case you have done justice to your talent and reputation.
This resolution is clearly regionalist, because what we are asking the Convention is that it recognise the objective of territorial cohesion in Article 2; because we are asking for recognition of regional and local autonomy in Article 6; because we are asking for inclusion of linguistic diversity in Europe and the protection of minority languages in Article 151; because we are asking for recognition of cross-border cooperation in Article 158; because we are asking that the Committee of the Regions, within the context of subsidiarity, should be able to bring cases before the Court of Justice - in this regard we cooperate with the working group on subsidiarity which it is my honour to chair in the Convention; finally, because in paragraph 2 of Article 299 we ask for the situation of the outermost regions to be consolidated.
You may ask me, why has the Group of the European People's Party (Christian Democrats) and European Democrats voted by a majority against in the Committee on Constitutional Affairs, if it is so positive? Well, I will tell you; because there are two issues which concern us and we believe that they have not been properly resolved in committee:
The first issue is Recital 2, into which an amendment was introduced empowering regional and local authorities to adapt the way in which they apply the legislation of the European Union, in order to take account, it says, of exceptional local circumstances and needs. I know that it then adds a paragraph saying 'while respecting the integrity of EU law', but I believe that, as it stands, this paragraph is detrimental to the common internal market and that led the Group of the European People's Party, which has always defended the four freedoms of the internal market, to vote against.
We have therefore presented an amendment, No 21 - I believe we have reached an agreement with the Socialists - to bring together our Amendment No 21 with the Socialist No 5 in a compromise amendment, which I believe takes us in the right direction.
Finally, another issue which concerns us, Mr President, is the current wording of Article 8, which, along the same lines mentioned by Commissioner Barnier, grants all regional and local corporations with legislative powers the right to bring cases before the Court of Justice of the European Communities. We believe this is over the top, we believe this is not the way to build Europe, and we have therefore presented an amendment, No 24, which allows the regions, under the authority of the State, to defend its prerogatives before the Court in accordance with the principle of subsidiarity.
We would ask the Members to examine these amendments, and if we reach an agreement on them, the Group of the European People's Party, in accordance with the reasoning we have given, will be able to vote in favour of this extremely important report on which it is my honour to congratulate the rapporteur, Mr Napolitano.
Mr President, I too would like to congratulate our rapporteur, the chairman of the committee, for having dealt with such a complex issue and brought us together around a compromise position which, on all but one or two little details which still need to be settled, can command the overwhelming majority of this House.
Our European Union is not just a union of states, it is a union of citizens. The Treaties have always conferred certain rights directly on citizens and therefore on the way that citizens are governed within Member States. Subnational authorities therefore already have an important role to play, both in the application of European legislation - for instance much of our environmental legislation imposes requirements on local authorities to deal with packaging and waste - and even, in some cases, in the transposition of directives into domestic legislation, as is the situation in Belgium, for example.
It is right that we should look at how our regions are involved in the running of this Union. What rights should we give to our regions? What responsibilities should we give them in the Treaties? The principle of subsidiarity does not stop with national governments, but nonetheless, by virtue of that principle of subsidiarity, it is not up to the Union itself to tell the Member States how to organise themselves internally. Nonetheless the Union must recognise the fact that many of our Member States are organised internally in a way that gives substantial responsibilities to regions and other subnational authorities. It is therefore right that we should look, as this report does, at how we should adapt to that reality, that we should recognise it in the Treaty, that we should provide for better consultation and information of the regions, that we should make fuller use of Article 203 of the Treaty where appropriate, and that we should give proper consideration to the views of the Committee of the Regions. On all these issues there is consensus.
But one issue leaves us divided: should regions be able to appeal to the Court of Justice against acts which they dislike, notably because they feel they violate their own responsibilities or the principle of subsidiarity? On the one hand there is an argument to say that they too should be able to defend their prerogatives. On the other hand there is an argument that we would be overloading our Court, which is already facing the challenge of enlargement, with a whole raft of cases which may be brought sometimes for dubious political, rather than real legal, reasons.
My group is offering a compromise on this question. Regions should be able to bring a case either via their national governments or via the Committee of the Regions. The committee would therefore be a sort of filter. It would check what level of support there would be for a court case. A case would not necessarily be brought if only one region were interested, but if several regions felt there was a real violation of their rights, then the Committee of the Regions would proceed and bring a case.
That is a reasonable compromise: to allow regions the right to go to court, not individually, but to raise the matter and check, either via their national government or via the Committee of the Regions, whether there is a wider feeling that subsidiarity has been violated; if so, then a court case could be brought.
I commend our amendment on this point to the House. I hope that other groups, even those for whom it is not their preferred amendment, will nonetheless rally behind this as an acceptable compromise and a workable one, which our Union would be wise to take on in its new Constitution.
Mr President, as previous speakers have said, precisely what to do to give regional and local authorities a higher profile and standing is proving to be controversial under the Convention.
Many of us would want the Union to enjoy more direct interaction with regional and local authorities, because they are frequently more sensible intermediaries between the citizen and the Union than the more remote and centralised national governments. We appreciate that such a direct relationship postulates the federal nature of the integration process in a fairly dramatic form. It is appropriate that the treaty provisions on subsidiarity should be reformulated to reflect this.
Liberals believe decentralisation is essential if the Union is to manage its common policies more effectively. More of a relationship with provincial politics will improve the quality of our supranational democracy.
This report provides many of the answers, but the issue of the approach to the Court of Justice is still controversial. The Liberal Group wishes to improve access across the board for the citizen, to improve citizens' approach to their constitutional court. This implies clear lines of approach for all democratic representative bodies, especially regional authorities with parliamentary powers of law-making independent of their Member States.
Mr President, I am sorry that, because my train was delayed, I have only just arrived and have not therefore been able to hear the previous debate.
I have asked to take the floor because, last year, I was rapporteur for a report dealing with the local dimension of the European Employment Strategy. In the report, I wrote sincerely in favour of a number of the aspects commended by Mr Napolitano in his report and, in particular, the importance of a bottom-up-perspective.
I do not, however, share Mr Napolitano's perspective which, at heart, appears to be in some way trying to reduce or even do away with the importance of the national political democracies. He emphasises very strongly the local and regional levels, on the one hand, and the Commission and EU levels, on the other, an approach I believe to be very dangerous. I believe, in spite of everything, that the national democracies themselves form the democratic basis for the European project. I therefore believe that this local and regional development should take place within the framework of these national democracies. The nations, and above all their governments and parliaments, must be the link between the local, regional and European levels. To circumvent the national level would be completely reprehensible. It could not lead to anything other than a weakening of European democracy, and that is something which none of us could wish to see.
Mr President, I also want to express my gratitude and satisfaction that the Parliament is today debating this report on an initiative which came from Mr Napolitano himself.
Of course my group prefers the report in what we regard as the strengthened form in which it emerged from the committee, but which on some points Mr Napolitano thinks was pushed too far. No doubt that will be where the votes will be concentrated on Wednesday. However, it is a matter of common consensus that democracy in the European Union is necessarily democracy at many levels. The principle of subsidiarity is an iterative principle which works down the line and which should, as far as possible, enable people with local knowledge to apply that local knowledge, with common sense, to local circumstances, taking account of the purposes of the European legislation in question.
It is often said that a characteristic of the European method of legal interpretation is its purposive quality, and I feel that to some extent the local enforcers of European law should act with regard to the purpose not only to the letter of the law. That is not to say that I wish to see a different law operating in different parts of Europe, but it is difficult to have the same law operating identically where there are very different circumstances. For example, very arid countries will necessarily apply the same water law in a somewhat different way than very wet countries because the circumstances that lead to the application of the law vary and these need to be taken into account. That surely is important.
Another important matter is that the transposition of the directive should take account of the local circumstances; it is yet more important that the protocol on subsidiarity should encourage local and regional authorities to exercise a constructive discretion in enabling the directive to make the most possible sense at local level.
There are other points that have been raised which we think are vital as well. The regional authorities should on occasion be able to take matters to the Court of Justice. Just at the moment, in Scotland, the government, the Scottish Executive, the opposition parties, are all of the view for example that a recent compromise reached at the Fisheries Council violates the principle of proportionality. Why should it be left to the fishing people to test that? Why cannot the regional authority responsible for enforcing the law test it itself? Many other such examples sprint to mind. There should also be opportunities to take things into account during the legislative process and before it.
The EFA parties which I represent here do not just represent regions. Of course the countries we represent are regions in the technical constitutional sense. However it should not be forgotten - and Mr Lamassoure in his famous remarks about partner regions was not forgetting it - they are also among the ancient nations of Europe which deserve to be taken seriously. If it comes out of this Parliament, or out of the Convention, that there is nothing for a region between being a Member State and being nothing, then you know what answer you will get.
Mr President, As someone who has spent many years serving on a local and regional authority in Ireland, I broadly welcome this report and I wish to thank Mr Napolitano for his work.
Often we forget the role and relevance of local and regional government. It is the closest level of governance to the people of the regions. It implements many of the policies and legislative processes agreed by the European Union. A prime example of this, in the Irish context, is environmental legislation.
We should therefore enhance the role of regional and local government in responding to and developing European policy. It is my belief that the European Charter for Local Self-Government has many merits. It commits the parties to applying basic rules guaranteeing the political, administrative and financial independence of local authorities. Consequently, the Charter considers that public responsibilities should be exercised by the authorities closest to the citizens. In many cases these are the local and regional authorities.
As a person who has always encouraged the promotion and safeguarding of lesser-used regional languages, I am pleased that this has been included in the report as a proposed amendment to Article 151 of the Treaty. It is by embracing our cultural and linguistic diversity that we enhance the understanding of Europe, its diverse peoples and its many different regions. Linguistic and cultural diversity is not about defining or redefining boundaries; it underpins the cultural strength of our enlarging European Union. It is my belief that the work of the European Committee of the Regions is important. It has become more focused in its opinions and it has to be further recognised.
A region is not about its boundaries, it is about its cultures and its languages, and, even more so, it is about its people. The citizens of Europe are always reaffirming their demands for a Europe that is much closer to them and this should not exclude the level of governance closest to the people.
Mr President, if I ax my mates back home where they come from, they would say Devon. Not Cornwall, across the river Tamar, which is foreign parts, nor Zummerzet where all they toffs live. That's too close to Lunnon for my liking. As for Lunnon, well that used to be three days on the fast stage coach, and there are many of us folks who never did get used to they newfangled things like horseless carriages and they motorway things that bring all those foreigners to our neck of the woods. So when I tell them that they bureaucrats over the water have made us citizens of Europe, most of my mates say 'thank 'e very much guvnor, but we'm Devon folk and we'm British, we don't need that Europe over here, thank 'e kindly'.
'But,' I says to them, 'they want to bring that Europe much closer to our citizens, so that's all right, isn't it?'
My mate says 'what be'm going to do about it then, dig it up and put it in trucks and pile it up on Dartymoor so we can go and have a looky at 'n?'
'No,' I says, 'they'm going to make us into regions, they'm going to take away our counties and they'm going to make us all one big happy family, along with they foreigners to Cornwall and they toffs to Somerset. They'm even going to throw in they folks up to Gloucestershire and other foreign parts. We'm are all going to be part of the south west region. That is going to bring Europe much closer to our citizens, so we will be all right then, won't us?'
When my mates looked a bit mazed, I said ''tis obvious really, by making us big happy families in regions, with fifteen times more votes than those Luxembourgers, we will really feel part of the European culture. This chap Giorgio Napolitano says we can then be an autonomous territorial entity. Then the likes of me can be on the Committee of the Regions which has recently affirmed its exclusive legitimacy as an institutional discussion partner. With one of they regions, we will be off like a long dog, and then our citizens can all take a fuller part in the integration of Europe'.
'What's a Luxembourger?' says my mate.
That is the reality of bringing Europe closer to the people. The only people who want it are the political elites, but the price in the United Kingdom is losing our long-established county structure and with it the rich local dialects that abound. It is a price not worth paying.
Mr President, the Napolitano report on the role of regional and local authorities in European integration has a number of good points - and one major fault: it should not exist. According to the principle stated in the report itself, which the Community has obeyed since its beginnings, the European institutions are based on a Union of States; they respect the internal structure of the States; their only interlocutors are the States and, where regions are involved in certain European policies, it is because the States, and behind them their national democracy, wanted this and because they are in charge, and must remain in charge, of the process. In any case, it is not the place of the Community to decide - or even suggest - that regional and local authorities should play a greater part or participate otherwise in a given European decision-making process, as indicated in the Napolitano report.
Quite the opposite. As I explained in a minority opinion annexed to the report, the increased number of Member States following enlargement makes the role played by the Member States as coordinators and intermediaries more crucial than ever. It is difficult to imagine the European Union maintaining direct relations with 250 regions or more, or listening to all their opinions.
That would be impossible to manage. In any case, national identity and the peoples' right to organise themselves as they see fit must be respected completely. The European Union has no supreme power to intervene in these matters. If, however, it did manage to worm its way in, it would open up a Pandora's box which would eventually lead to dislocated nations and a Europe that would be impossible to govern.
Mr President, Commissioner, ladies and gentlemen, we owe a debt of gratitude to Mr Napolitano for taking on the difficult subject of the role of regional and local bodies in European integration, on which he has shed light in his meticulous and comprehensive report. The many amendments tabled here and in committee testify to the topic's capacity to engage our emotions. Whilst the EU is being enlarged, that process also demands internal integration. People may well move around, but they think of themselves primarily as citizens of their region and of the places where they have their abodes and domiciles, long before they start describing themselves as Italian, English, German, Spanish or even European. This gives these local structures crucial importance when it comes to imparting the tradition of European thought and implementing European legislation in practice and on a day-to-day basis.
The fact is, though, that the Member States' constitutional arrangements also differ to an extremely wide degree. Our rapporteur has distinguished himself with the survey he has compiled and included in his working paper on the relationships between the central and local levels in the EU's Member States and in the candidate countries, which reveals that, below the level of a Member State's central government, the regions or federal states possess the most diverse legislative competences. It is not intended that Europe should tamper with this autonomous approach to national structures, which has the deepest of roots in the nation state.
Let us not, though, delude ourselves; discussion of this topic brings the Member States, those with centralised constitutions and those constituted on federal lines, with their own conceptions, head to head with each other. This alone explains why so much emotion is called forth by the idea of the regions having an independent right of appeal to the ECJ when their own legislative rights are directly affected.
Ladies and gentlemen, it is the European Parliament that, alone, possesses the power to integrate Europe. We, its Members, represent the people for whom 'home' means their regions and their communities. If we are now to work on the even greater Europe that we all - for a diversity of reasons - desire, we have to take care to stand on a secure foundation; what we must also give this Europe is a soul - and we must do it with popular consent. Our regions are that foundation, and it is for that reason that we have to treat them with respect rather than passing their concerns through a filter, as Mr Corbett suggested.
Mr President, the future European Constitution must lead to a more democratic and effective Union, that is, one that is closer to the citizens and their concerns. In this regard, the role of the regions is quite simply essential.
What the Convention must do is formalise something which is already a reality. How is it possible that the regions are applying Community legislation and that this is not formally recognised in terms of rights within the institutional framework of the Union? How is it possible that these regions transpose Community legislation but their situation is clearly undervalued in the Treaties in force?
We must correct this in the following way: firstly, the regions must be consulted at every stage of the legislative procedure in the European Union; secondly, we must urge the Member States to allow them the greatest possible participation throughout the European decision-making process in each of the States, including at the level of representation within the Council of Ministers; we must also increase the role of the Committee of the Regions and allow the regions to be able to act within the framework of the principle of subsidiarity. If somebody has to apply and transpose legislation in accordance with this principle, then logically they must also be able to defend their prerogatives and rights. Also in the European Union the courts are there to ensure the better legal operation of the institutions and policies we have decided on jointly.
By whatever means, the important thing is that the Napolitano report, in the form it is in today or the form it will be in, probably, after the vote in the plenum, will recognise the right of the regions to defend their prerogatives before the Court of Justice - this is the fundamental thing - and also to apply the policies of the Union, in a more effective manner, within the framework of Community law, as the Socialist Group's Amendment No 5 states.
The Spanish Socialists voted in favour of the Napolitano report in committee and we will do so again tomorrow because it represents a step forward. What will be approved will probably be somewhere in the middle.
Mr President, ladies and gentlemen, I feel that we must take the opportunity afforded by Mr Napolitano's report - and all credit is due to him for succeeding in this difficult, complex task - to stress, with all the institutional weight of the European Parliament, the need for the new Europe, which will be founded on the Constitutional Treaty on which the Convention is working, to apply the principle of subsidiarity completely and transparently. This means that the result will only be achieved if subsidiarity is not just applied to relations between the Union and the national States but is extended to the territorial authorities - the regional and local authorities - with all due respect for the constitutional systems of the respective countries, of course. Indeed, it is the territorial authorities - the regional and local authorities - alone which give substance to the democracy of proximity. It is they that make it possible to strengthen the roots of genuine democracy and to bring the citizens closer to the institutions, including the European institutions.
The Convention is the forum which has been assigned the task of resolving this thorny issue. It started off focusing its attention solely on the first level of subsidiarity, the subsidiarity between the Union and the States. We need to free ourselves from this trap because, if we endorse this system of two levels of subsidiarity - subsidiarity between the Union and the States and between the States and the territorial authorities - we prevent - and I feel that this is the crux of the matter - recognition of that direct connection between the European institutions and the territorial authorities which now exists and which is yielding promising fruit, where it is not misinterpreted or destroyed at birth.
We must resist this temptation at all costs and, to this end, I hope that the Convention will take on board the lengthy debate which has taken place in Europe, particularly in the Council of Europe, on the matter. My hope is that the Convention will succeed in recognising and endorsing the right to local and regional autonomy. This right will then be regulated within the respective legal systems of the individual countries but will have to comprise the single level of subsidiarity, the equal dignity of levels of government, the right of local autonomies to their own financial resources and the right to have access to justice, which can balance the technical needs to prevent this getting out of control against the needs of the territorial authorities, but which cannot stop it happening. It may be that the idea of strengthening the link through the Committee of the Regions is the solution we all need.
Mr President, it is not only dictatorships that traditionally evoke resistance from many of their inhabitants; centralised states and multiethnic states do so as well. Centralisation means arrogant governments that think they know better than the people who are experiencing the regional problems and who choose solutions for them themselves. Furthermore, if the national language is not the language widely used in education, government and the economy, there will be a split between first-class citizens who have grown up with the dominant language from birth and second-class citizens who have merely acquired it.
Democratic government in Europe cannot exist if cultural diversity and regional differences are not taken into account. The existence of the European Union is resulting in the power of the governments of the Member States growing in comparison with their national parliaments and their regions. This expansion is at the expense of the positions that Scotland, Catalonia, Friesland, Corsica, Flanders or the Valle d'Aosta have now acquired, while in these areas in particular the people yearn to be put on a more equal footing with the Member States.
The Napolitano report, in which the regional and regional governments [sic] are protected against large-scale centralist thinking and actions, is therefore an indispensable contribution to democracy and peaceful coexistence in Europe.
Mr President, I too would like to thank Mr Napolitano for his excellent work and focus on what has been the most controversial point of his report, paragraph 8(I). I believe that, as a clear, natural consequence of the European Union changing from a system based on an international Treaty negotiated by diplomats to a political Union which is of a federal nature, that is a Union based on a Constitution, the instruments of constitutional control will have to be overhauled and consolidated. The argument that giving some regions with constitutionally recognised powers - legislative powers - direct access would result in congestion at the Court of Justice would appear to be really very weak, for, if this were the case, then we would have to find a way to strengthen the Court of Justice and make the system more robust and better able to cope with the demand. Moreover, as Mr Duff has already said, it would appear necessary to make it easier for the citizens to approach the constitutional court and to identify the channels open to them, and not just where the regions are concerned but in cases of violations of the citizens' fundamental rights too.
I feel that this is an important aspect of the future European Constitution, and it is why I believe that it is, quite frankly, going too far to paint such a negative picture of the opportunity presented by this report, which I see as the more innovative, original part, treating it as some kind of impending disaster which we will not subsequently be able to control.
Moreover, I feel that the compromise put forward has two major shortcomings, for it proposes two filters, two filters which are themselves inadequate. The state cannot act as a filter for the regions because, in many cases, it is in a position of opposition to a region and its powers, and the Committee of the Regions, which was created to be weak on purpose, cannot be another filter for the powers of the regions because, not least, that would introduce and preserve the idea of a false neutrality, as Commissioner Barnier said, and a false equality between the regions. This equality cannot exist because the regions have different powers, and that is just as it should be.
Mr President, all candidate countries except Turkey have adopted during the last two decades special policies to improve the situation of minorities, in some cases even through the implementation of self-determination to the benefit of several stateless nations. Serbia and Montenegro are using the principle of self-determination to try to reach a definitive settlement of the conflict in the former Yugoslavia.
The European Union itself, on the contrary, lacks a comprehensive approach to the issue of stateless nations. This is very regrettable. But it is much more regrettable to read in the explanatory statement of Mr Napolitano's report that it is unacceptable to suggest the recognition of the right to self-determination, because that falls within the sovereign and exclusive competence of the Member States. That means that those stateless nations cannot claim the right of their peoples to exist as such. How can the European Union ignore the principles of universality, indivisibility and interdependence of human rights proclaimed in 1993 by the Vienna Declaration? Could that be possible in an area of freedom, security and justice?
Self-determination is the key to peaceful relations between nations because self-determination equals democracy.
Mr President, ladies and gentlemen, the Napolitano report addresses one of the most controversial issues facing the Convention. It is an issue which puts to the test the principle of subsidiarity and the very ideal of Europe as a community of diversities, and it involves different national historical traditions and systems whose attitudes towards regional power vary.
I believe it is right for the proposal on the Union's powers not to interfere with the systems of the individual States. We cannot, however, disregard the fact that some national Constitutions confer major legislative powers on the regions, and the Convention will have to recognise this, although without creating privileges, without upsetting the internal market and without removing the need for a political Europe.
For all these reasons, I feel it is right to give the regions with legislative powers the right to approach the Court of Justice directly when their prerogatives are affected by European measures. I believe that it would be a mistake to overlook the fact that some Länder or regions - in Germany, Italy or Spain - are territorial authorities which are much larger than some of the entities established in the national States. Widespread consensus on this report, which Mr Napolitano has rightly called for - is necessary to the constitutional process, which must facilitate the participation of regional and local authorities in Europe's future as a community.
Having previously served in local government, I regard the Napolitano report on the role of local and regional entities in European integration as a significant step towards getting Europe's feet firmly back on the ground. After all, the officials and politicians in the European Union are spending much too much time in the corridors of supranational power and are forgetting that Europe is really made up of four governmental levels: local, regional, national and European. Europe's roots lie at local and regional level. That is where the European lives and works; that is where most of the policies that we make in Europe are carried out.
The Napolitano report recognises the importance of the local and regional entity for the continued existence and consolidation of European integration, and not only the formal regions with constitutional powers, but all regions, from Dutch provincies to English counties to German Länder and Spanish comunidades autónomas. That is because, in a Europe in which all citizens are equal and therefore have equal rights, it is not possible to differentiate between territorial entities and to grant one region more rights than another. Of course, every Member State can determine for itself how its own constitutional system should be organised, however, and that naturally means that decentralisation in one country is organised differently from decentralisation in another.
I think that Mr Napolitano has made a number of very good proposals for improving the involvement of regional and local entities in the European policy process. I am referring here to the participation of the regions involved - both in the draft phase and in the execution phase of the policy - the appropriate application of Article 203, the possibility for the region to ask the Committee of the Regions or their own government to go to the Court if they think that the principle of subsidiarity has been violated, or to take action, and finally to develop a statute for border regions. A statute of this kind for border regions could make the lives of many Europeans who live on both sides of the borders every day quite a bit easier and more pleasant. I hope that as a result of this report, the Convention will actually bring Europe and the regions closer to the people and we will anchor the region firmly in a new European constitution.
Mr President, by local powers, we all understand the same thing, but when it comes to regional powers, there are different types of regional powers in Europe, some with recognised legislative powers. And it is these legislative powers which must allow these regions, these territories, to have the right to bring cases before the Court of Justice when their competences are encroached upon.
The rapporteur says that there is no need to establish differences between the various regions. But in his country there are still regions a statuto speciale, which have different prerogatives.
We also believe that the principle of subsidiarity should not be restricted to relations between the European Union and the Member States, but that it should also apply to other tiers of government. Today in Europe there are certain regions with legislative powers which are genuinely Stateless nations, such as Catalonia, or, as the next speaker will surely say...
Finally, cross-border cooperation is also an essential element in European construction, and we are pleased that the Napolitano report recognises this.
Mr President, Commissioner, I am saying nothing new when I insist that diversity is one of the characteristic principles of the united Europe we are building. This is a real difficulty, yes, but it must inspire us and it must not prevent us from seeing the wood for the trees and from finding a valid architecture so that all the institutional elements, all the existing democratic public powers, can find their places in the common Europe.
In our Union there are still many deficiencies which we must clear up. We are trying to deal with one of them in this report we are debating today: the position of the regions and local powers, but, above all, the territories with legislative powers, in the future Community architecture.
The Union Treaty and all the legislation based on it must make it obligatory to take account of the territorial and institutional diversity existing within the Member States, including electoral laws, so that the regions with legislative powers can become electoral constituencies for the European Parliament. These constitutional entities must be empowered to bring cases before the Court of Justice if Community decisions encroach upon or undermine their competences.
It must be obligatory for the governments of the constitutional entities to participate in the meetings of the Council when issues are being dealt with which affect their exclusive competences, as in the case of taxation in the Basque Country. And it cannot be said that there are too many regions, since there are not so many entities with exclusive legislative powers.
Even if all the regions were constitutional, however, the need to design a European institutional architecture which has room for all of them, in which they all have their place under the European sun, would be all the greater.
Mr President, if the principle of subsidiarity is one of the basic pillars of Europe, if we want to bring the European institutions closer to the citizens and improve the democracy and transparency of Community policies, it largely falls to sub-State regions to apply Community decisions and if, furthermore, there are regions with legislative powers whose competences are directly affected by the policies of the Union, we cannot continue to deny those regions the opportunity to participate in the process of European construction.
I do not agree with those people who have said that this is a responsibility of each Member State, which is contrary to the principle of subsidiarity. Because the possibility of participation by the regions in the taking of decisions which affect them is the result, and not the cause, of the internal organisation which each State has laid down.
The Napolitano report attempts to define the role of local and regional powers in the Union's decision-making process. But it is too timid an approach, which does not respond to the needs of the regions with legislative powers, which - on the basis of their democratic legitimacy - have the right to be active members in the process of European construction.
The regions with legislative powers, Mr Napolitano, Commissioner Barnier, wish to participate in the Council of Ministers when it is dealing with issues which fall within their competence and, contrary to what has been said here, they want to be able to bring cases before the Court of Justice in the event of violations of the principle of subsidiarity. This participation and will, if recognised by the future Constitution, would not represent a free concession, but a right of the regions, such as Catalonia, which the European Union, and this Parliament in particular, as the representative of the European people, must respect if it really wants to listen to the citizens.
Mr President, there are many areas in which the Convention is meant to move European policy into a new stage. This topic, the position of the municipalities and regions and their involvement in European policy, is one of them. It is my belief that both local self-government and regional identity are fundamental principles, and must be reflected as such in the European constitution. I also wish to thank Mr Napolitano, whose task was a difficult one in view of the concepts involved being very much a matter of dispute. In many respects, this report advances the position of the municipalities and regions and their involvement in European policy, but I am surprised that such impassioned controversy has been unleashed by the right of municipalities and regions to go to the Court of Justice.
I do think that the constitution has to give everyone who possesses a right, the additional right to approach the ECJ in Luxembourg, a right that 380 million Europeans are meant to be given by the Charter of Fundamental Rights. To that, we all say 'yes', yet there is division in this House when it comes to the regions. I think that further thought needs to be given to this.
No attempt whatever is made to tamper with the way states are organised internally, something that does, indeed, vary a very great deal, in that many regions possess competences, while others have merely administrative responsibilities or simply the name of 'region'. This diversity must also be reflected when it comes to the right to appeal to the Court of Justice.
Commissioner Barnier has proposed the application of Article 203 in the event of us not succeeding in this. That may perhaps be a way ahead, albeit only the second best. It may be that a further stage is needed to enable us to find the best way forward.
There is something else of great importance that I would like to mention. Commissioner Barnier, you have been to the border region that is my home. The lives of those of us who live on the borders are still made more difficult by bureaucratic and legal obstacles, and a European statute on cross-border cooperation would be a help to many millions of people. Reality has already burst the bounds of the legal framework, and to a substantial extent. That is what European added value actually amounts to. There must be room in the constitution for this sort of statute on cross-border cooperation, which will then benefit many millions of people.
I hope that a large majority will endorse the Napolitano report. Rather than being in competition with them, Parliament exists to be the regions' and municipalities' natural partner.
Mr President, 'The states are the skeleton of Europe, and the regions its flesh and blood'. That is the view expressed by the Catalonian President, Mr Pujol. Certainly, it is the case that, for many citizens, not only regions but also districts - that is to say, the local administrative units - feel closer and perhaps more natural than, in particular, the European institutions. Moreover, it is regional and local authorities that implement a large portion of EU decisions. It is therefore only fair that they should be given a strengthened role to play now that we are reviewing European forms of governance. These bodies must be involved at an early stage in some form of consultation procedure when proposals are formulated. As proposed, for example, in the report, they can play an important role in terms of evaluation and follow-up, as well as seeing to it that the principle of subsidiarity is applied.
We cannot solve internal constitutional conflicts in this Chamber, but we must give a clear signal that we attach great importance to local and regional levels and specify this in the treaty. It would therefore be excellent to incorporate, for example, the statute on local and regional authorities.
I should like there to be as few changes as possible to this report. I am convinced that it will form an excellent basis for discussion in, for example, the Convention.
Mr President, ladies and gentlemen, the core of this debate on the role of the regions in the European structure is the necessary acknowledgement in the European constitution that the European Union does not only comprise states but has a more complex composition. Ten years ago, when the Maastricht Treaty was negotiated, there seemed, in my view, to be a more favourable climate for the regional package of requirements than there is today. There are even signs of a countermove in the European Convention now. The draft constitutional treaty put forward by Valéry Giscard d'Estaing causes me great concern in this regard. It does not contain any references at all to sub-state governments and is a step backwards in many respects. All this is happening against the background of enlargement. Many of the states that will soon be acceding are smaller than the existing regions and nations with legislative powers. The candidate Member States will soon be participating fully in the European structure. It is therefore only fair that nations such as Flanders, the Walloon provinces, the Basque country, Catalonia, Wales, Scotland and Galicia can do that too. The report by Mr Napolitano has arrived at an opportune moment, a few weeks before the debate on this in the Convention on 6 and 7 February. I fully support the strengthened version of the Napolitano report that Mr MacCormick mentioned.
Commissioner Barnier and Mr Méndez de Vigo have just commented on the proposal to offer constitutional regions direct access to the Court of Justice. If I understand correctly, they are arguing for controlled access under the authority of the Member State in question. This little trick, however, is rather too transparent. It means in practice that, for example, the three historic nations of the Basque country, Catalonia and Galicia, would more or less be denied access to the Court of Justice by the centralist powers in Madrid. As a representative of Flanders, one of the historic regions that acquired quasi-autonomy without the use of force, I would like to ask you not to go down the route proposed by Mr Méndez de Vigo at all.
Mr President, Commissioner Barnier, ladies and gentlemen, with this report, Parliament is getting the new year off to a good start - such a good start, that I have almost forgotten that I have forgotten to wear a tie. Ladies and gentlemen, this report's political message is that Europe's Parliament is drawing much closer to its regions, thus abandoning its former attitude, which was somewhat aloof.
As far as the regions' right of appeal is concerned, I am glad that we have already come to an understanding about so much. We have agreed that the situation demands that the regions should have the option of laying claims before the European Court of Justice. We are also as one in believing that, on the other hand, the Member States must have some sort of monitoring role in this. In practice, this means that all that remains to be decided is what the role of the Member States is to be. Mr Corbett, your compromise proposes that it is only to the Member States that the regions should be able to make some sort of application, but that, unfortunately, gets us no further and is no sort of compromise. The fact is that the regions can of course do that already. Furthermore, it labours under the great disadvantage that we would be doing precisely what you advise us not to do, in that we would be interfering in the relationship between the regions and the Member States, and prescribing what that relationship should be.
That is why I wish, again, to commend to you the compromise motion No 24, which would enable the regions to appeal under the Member States' supervision, as it were. This would leave room for flexible solutions in all the Member States, solutions that might be different in Germany from what they are in Great Britain. For this reason, I really do beg you to reconsider this. This is a sensitive issue for the regions, who are awaiting a signal from us, and I would be glad if we could join in sending that signal tomorrow.
Mr President, in his original draft report, our rapporteur, Mr Napolitano, quite rightly described the dual challenge of taking account of the citizens' attachment to their regional and local roots and, in moving from fifteen to twenty-five Member States, avoiding any weakening of the institutions' operation.
Regional and local authorities should therefore be offered the opportunity to contribute to the creation of Community policies and, where appropriate, to promote them, without ever replacing the Member States and the peoples of the Union, upon whom alone political and legal legitimacy rest.
The European Union should not interfere in any way with the territorial organisation of its Member States. Furthermore, the Member States are completely free to organise, each for their own part, the participation of the regions in their decision-making processes. It should be the role of the Committee of the Regions to consult the regions at Community level and defend their interests. This process should also apply to monitoring the principle of subsidiarity. Contrary to what Mr Wuermeling has just said, the Committee of the Regions did not until now have the right to involve the Court. Any other solution would inevitably lead to an inactive and ineffective Union.
Since a close vote in committee has altered the delicate balance secured by our rapporteur, it now falls to Parliament to reestablish this by voting for Amendment No 17 by Mr Corbett, intended to replace the controversial paragraphs 8 and 9 of the motion for a resolution.
Mr President, Commissioner, ladies and gentlemen, we must recognise that we are talking about a report on regional policy of great importance and scope, which advocates that the regions should play an active role in their European future.
We must therefore continue to insist that this House maintains Mr Napolitano's report, produced by the Committee on Constitutional Affairs, which included, amongst other things, increasing the participation of the regions in decision making, the adaptation of Community legislation and the right to bring cases before the Court of Justice of the European Communities.
It would be a good idea - as I pointed out in an amendment to the Napolitano report - to ask the Convention to guarantee the inclusion in the European Constitution of the famous paragraph 2 of Article 299 of the EC Treaty, which deals with the special application of Community provisions in the outermost regions of the European Union.
Mr President, the question addressed by the Napolitano report is not simple, particularly when seen against the backdrop of the process of integrating the European Union which is currently underway. Yet, although it is not an easy issue to resolve, the rapporteur addresses it in a commendably balanced, not to say quite pragmatic way. There is, in fact, undeniable tension between the supranational and regional dimensions: tension which is historical, for the more European development has tended towards the supranational, the more - I regret to say - we have lost sight of the fact that, within many States, regionalisation processes were developing with characteristics and approaches to decentralisation which were different from what we were developing in the European Union. Thus, a sort of grey area has been created, there have been injustices, if we consider what has happened in recent years. We have witnessed a process of Europeanisation of powers conferred on the regions by Constitutions. We have witnessed a complete lack or only relative participation of the regions in the Community decision-making processes. We have witnessed the transfer of responsibilities from the States to the Community and thus the loss of the interactive powers conferred on the regions by national Constitutions. The Länder participate in the federal legislative process through the Bundesrat and the Italian regions have powers of initiative at national level. Then the regions are further penalised in that they no longer have any guarantees as regards jurisdictional protection in the event of encroachment on their competences.
I feel that the Napolitano report endeavours to provide a very interesting legal response to all these concerns. It is the basis for a debate which will take place formally in the Convention, probably at the beginning of February. The report and the amendments tabled - further reflection may be necessary on some amendments where too much emphasis is placed on access to a Constitutional Court - will enable Parliament to provide the Convention with a plan for the construction of the Europe of the citizens which we want.
Mr President, we are all familiar with the historic entreaty 'Sire, grant us the freedom to think!' Today, and when voting on the Napolitano report, we would have to amend that and say, 'Sire, grant us the freedom to vote!' But who is the 'Sire' in this instance? The two gentlemen standing over there, Mr Corbett and Mr Wuermeling, Mr Corbett and Mr Méndez de Vigo, those who, even when something as central as nations' right to go to law is at stake, are trying to make a man out of a woman or the other way round, even though they know perfectly well that you cannot be just a little bit pregnant?
It is not of course by chance that, happily, no compromise motion has so far been tabled by those who have again been away pondering these matters. Instead, the decision is a clear-cut one: vote yes to the Leinen/Martin motion, which was adopted by a majority on the Committee on Constitutional Affairs, and the regions get the right of appeal. I say this with an awareness of history and of the fact that the European Union's present constitutional arrangements have, to an enormous degree, come about as a matter of coincidence, so that, if I am from little Luxembourg, I can of course oppose the right of appeal - and quake in my boots when I do so - but am in a quite different position if I am from the Basque country or from some other region.
Here we are, trying to move this great European project forwards, not by shoring up privileges that have come about by accidents of history, but by opening the door to the new. I urge any Members watching this on the television screens - and there are still a few in the building - to push for a free vote and see to it that they get one tomorrow or the day after, and to make sure that this House gets some sort of chance to vote on item 8 of the Napolitano report, so that we do not get another soft, lame pseudo-compromise put forward and end up with nothing, but only looking foolish.
'Sire, grant us the freedom to vote!' - and remember the ceterum censeo: there is no democracy without transparency and voting that is open and fair.
Commissioner, Mr President, I would like to speak out in favour of the equality of the regions with each other. Even if some have legislative competence, this would not give them greater or additional rights in relation to other regions. Otherwise, we would be establishing two-speed citizenship with first- and second-class Europeans. It falls to each State to give power to its regions if it wishes to do so. The matter is being debated in many of our countries, and in particular in my country, France, but not only there. It falls to each State to consult its local authorities and its regions within the context of European policies and their transposal. The Member States do not necessarily do this well, and could do better, but this is a good start.
I would point out that the European Union is not the sum of its regions. It is a Union of States and peoples. Each State must remain master of its internal organisation, both at institutional and territorial level. That is laid down in the Treaties in their current wording and we must retain both the spirit and the letter of the Treaties. No country can claim to have a better system than another. No country can impose its system on another. Europe is a contract, not a constraint.
If I had to summarise, I would say: yes to strong, fraternal regions within the European Union, yes to regions that cooperate outside their borders, but no to a Europe of regions which would be an unfair, variable-geometry Europe.
Mr President, I would like to ask you if you would be so kind as to ensure that our Amendment No 24, which has not been distributed with the other amendments to the Napolitano report, is made available to all the Members of this House for tomorrow's vote.
Mr Méndez de Vigo, I share your opinion, and if the amendment has not been distributed, we will give instructions that it is and that it has the same opportunities as the other 23 amendments.
Mr MacCormick has the floor for a point of order.
Just for confirmation, according to the final draft agenda, the vote is not tomorrow as Mr Méndez de Vigo implied, but on Wednesday.
It has been changed back to tomorrow?
Right, we need Amendment No 24 very quickly then.
Yes, Mr MacCormick, because according to my information, the plenum of this Parliament has decided that the vote will take place tomorrow.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0451/2002) by Mrs Swiebel, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the human rights situation in the European Union (2001) (2001/2014(INI)).
The annual report on human rights in the European Union engenders many differences of opinion and much confusion every year. There are two problems causing this. Firstly, it is not easy for any Member of this Parliament who has been elected on a national list, but who wants to be re-elected, to agree with criticism about his or her own country. If they wanted to act in accordance with their own consciences, they would have to distance themselves somewhat from national and party political loyalties, and that is sometimes expecting too much. Secondly, until recently it was unclear which human rights these reports were actually supposed to be about. What is the yardstick; what are the terms of reference?
In the past, various rapporteurs have made their own selections from the problems, and that has not always benefited continuity and credibility. The decision by the committee mainly responsible and by Parliament as a whole to make the Community Charter of Fundamental Rights the starting point for these reports was therefore a good one. The European Parliament's control function is of a political and not a legal nature, however. For the purpose of these annual reports, therefore, we must view the Charter as a political reference framework, a sort of table of contents. That gives us the scope to use this Charter to check whether the Member States are observing the provisions relating to human rights, which are in fact binding and which are included in innumerable conventions of the United Nations, the Council of Europe, the ILO etc.
Human rights are universal, indivisible and interrelated. The human rights discourse is by definition global. The European Union's human rights policy is therefore only credible if human rights violations at home are measured against the same yardsticks as failings elsewhere in the world. The European Parliament speaks out against specific human rights problems elsewhere at every session, and correctly places great store on human rights in discussions about the candidate countries. We must, however, take an honest look at ourselves as well. That is why I have consciously chosen the naming and shaming approach in my report. It may not be pleasant but it is certainly honest.
The European Union is a community of values. We hear that ad nauseam. We must also be willing, however, to regard serious human rights violations in one or more Member States as a European matter and to ask ourselves what the European Union as such can contribute towards improving the situation. That is why the recommendations in my report are not only aimed at one, several or all the Member States; they are also aimed at the Commission and the Council where applicable. I am delighted, as usual, to see Commissioner Vitorino sitting here again, but I am naturally disappointed that the Council is conspicuous by its absence - or perhaps there is an official hidden under the seat.
What are the main human rights problems in the European Union? I name some of them and I pose a number of specific questions relating to them. First and foremost, there is the risk of civil rights being compromised in the regrettably necessary fight against terrorism. It is therefore important to couple specific legislation with a sunset clause and to list and evaluate these anti-terrorism measures. My question is: are the Commission and the Council willing to list and evaluate them in this way?
Secondly, misconduct on the part of police and prison staff, which we observe year in, year out and in which the most vulnerable groups are often the victims, happens in all EU countries to a greater or lesser degree. Internal correction mechanisms are not particularly effective. In my opinion, the time has now come for this problem to be placed on the agenda of the European Union and for an extensive investigation into these abuses to be carried out at the very least. My question is: will the Commission investigate the opportunities for doing so?
Thirdly, racism, xenophobia and other forms of discrimination are on the increase, but protection against them is a patchwork quilt which suggests a hierarchy of forms of discrimination rather than a coherent approach. I would like to see a coherent and uniform European strategy of equal treatment. My question is: will the Commission take the lead in this?
Fourthly, partly thanks to my colleagues in the Committee on Social Affairs and Employment, I have observed a significant lack of compliance with the European Social Charter, the ILO treaties and so on by all the Member States. We need to clarify how these treaty obligations in the social sphere relate to the same Member States' obligations under secondary Community legislation. My question is: will the Commission take the lead in this as well?
Finally I would like to ask the representative of the Council - who is not here, but perhaps the official who is hidden away somewhere can pass this on - what has become of the decision by the General Affairs Council in June 2001 to coordinate our internal and external human rights policies better? The Commission and Parliament itself should in fact also be able to answer this question. If you would allow me to make a final comment on Mr Ribeiro e Castro's alternative draft proposal, I must say that I find it rather funny. You would have to be a true optimist to put forward that proposal. Anyone who supports this resolution obviously wants to shut their eyes to reality. It is a nice example of wishful thinking, but it is too good to be true.
Mr President, ladies and gentlemen, I wish to begin by thanking the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs and Mrs Joke Swiebel for this opportunity to discuss the situation of fundamental rights in the European Union in 2001 in plenary today.
The report that has been presented to you today is a document that is both vast and ambitious, because it attempts to provide an overview of the situation of fundamental rights in the European Union and its Member States and because it calls on the national authorities and the European institutions to adopt practical measures. By way of example, I might mention the need to pursue a consistent policy of combating discrimination - all forms of discrimination - and of promoting integration in European societies in order to prevent demonstrations of racism and xenophobia and to protect the rights that underpin European citizenship.
The European Parliament's Annual Report on the situation of fundamental rights in the Union is an important instrument in terms of due regard being given to these rights, both at European level and at the level of every Member State, either within the current Union or in a Union of 25 Member States.
The Commission, for its part, has a direct interest in the report that Parliament will be voting on, since, as Mrs Swiebel has just stated, we are also required to adopt a set of practical actions. For my own part, I give a commitment carefully to study whatever recommendations Parliament wishes to make to us, and we shall, of course, adopt the appropriate measures to ensure that these are followed up. The Commission has always been equal to the challenges Parliament has set for it and I believe that we have together taken up these challenges in a positive way, in order to develop fruitful cooperation between the two institutions in this field.
An excellent example of this cooperation is surely the Commission's creation, following Parliament's resolution of July 2001, of a network of experts in the field of fundamental rights. In this resolution, based on Parliament's report for the year 2000, drawn up by Mr Cornillet, Parliament clearly expressed its commitment to adopting a serious and practical approach to the Charter of Fundamental Rights of the European Union, calling for an appropriate control instrument to be set in place and for an assessment to be made of the situation of fundamental rights, both at Member State and European Union level. The Commission, like Parliament, is convinced that being well-informed about the state of protection of fundamental rights is crucial to our being able to assess the quality of this protection, and this assessment must always be rigorous and efficient. This is the task of the Network of Experts on Fundamental Rights. This network will enable both Parliament and the Commission to remain vigilant and to ensure that the Charter of Fundamental Rights is complied with and given due consideration. We are of the opinion that the network must be allowed to work and to start publishing its findings before we move ahead with more complex institutional solutions, such as setting up a monitoring centre.
By the same token, this network will be obliged to provide Parliament and the Commission with information on the sensitive issue of the balance between security and freedom in the context of the fight against terrorism, an area that will receive particular attention in the report that is currently being drawn up as part of the network's work. This network of experts in the field of fundamental rights became operational in October 2002, and the report that it is drafting must take account of changes in national law, the case law of the Luxembourg and Strasbourg courts and significant case law of the constitutional and other courts of the Member States. In this context, the importance of the role that Parliament and the Commission are called on to play has two strands: on the one hand, to have an even clearer view of the situation in the field of fundamental rights in the Member States in order to adopt the actions and decisions necessary in this area in a targeted and precise way by virtue of the powers conferred on the European institutions by the Treaties; and, on the other, to show Europe's citizens that the protection of fundamental rights is more than just a political declaration; it is a real concern of the European institutions.
To this end, I should like to recall that placing fundamental rights at the heart of European integration means defending the thesis that the Convention on the Future of Europe and the subsequent Intergovernmental Conference must include the Charter of Fundamental Rights in the Constitutional Treaty of the Union and give it binding legal force.
The European Union is an area of freedom, security and justice which fails to provide a rigorous protection of fundamental rights. Drafting a Treaty of a constitutional nature, an authentic European Constitution, of which the Charter of Fundamental Rights is an integral part, and which at the same time and in parallel authorises the European Union to sign up to the European Convention on Human Rights, is a major challenge facing us and one that we must overcome. At the same time, however, a pragmatic and effective assessment must be made of the quality of protection of fundamental rights. This report, the debate in this plenary and Parliament's final resolution will certainly make a major contribution to the Commission's actions over the next year in the field of fundamental rights.
Mr President. Without wishing to deny that the work carried out by Mrs Swiebel is indeed considerable, I would nonetheless like to be slightly critical of this report, as I feel it has missed its opportunity and might even serve no purpose at all.
As Commissioner Vitorino pointed out, last year, Parliament clearly established a number of points based on the new fact of the adoption of the Charter of Fundamental Rights, which we hope and pray for, to make them the preamble to a constitution. There are three points therefore: drawing up a procedure, which I shall come back to; establishing resources, either parliamentary resources or external resources which could help us, without replacing us, however, which would be available to the network of experts; and the call for joint action, in other words, in fact, to work with the three rapporteurs, namely those from the year underway, the previous year and the following year, so that a consensus might be established, provided that this work concerns facts and is therefore not, a priori, too controversial.
Unfortunately, the idea was not followed up and I feel that this report is more a reflection of the rapporteur's views than the extensive analysis that would have been desirable. The methodology could be summarised as follows: the whole Charter and nothing but the Charter. The whole Charter, meaning that we therefore need, first of all, an analysis carried out article by article, State by State, of which there are fifteen this year, and of which there will soon be twenty-five, providing an opportunity to check whether or not they were respecting the Charter of Fundamental Rights, and then value by value, on the solidarity and justice chapters, making it possible to provide an overall view of these great values, to find out whether they are observed within the European Union. This is an opportunity to go beyond the strict application of the Charter with regard to the legislation of the Union of States derogating from the legislation of the Union, and Parliament had an opportunity there to acquire the power to control the actions of the States, which nobody can challenge in a Parliament, with regard to public freedom. I therefore believe some humility was needed to accomplish this painstaking task. Naturally this did not prevent the emphasis being placed on a number of subjects dear to the rapporteurs, which terrorism allowed this year, following the events of September 2001.
The whole Charter, therefore, and nothing but the Charter, in other words the articles as they are and not as we might like them to be; this Charter was subject to a consensus and I should point out that the report upon which we are going to vote tomorrow has absolutely no effect on the Charter, since only a new Convention, which would have to be convened, is able to change the articles of the Charter. There are other means of action, resolutions, on occasion, directives, etc. We can also call a new Convention, as I have just said. We can also protest in our own countries since each Member State is free to go beyond the minimum standard constituted by the Charter of Fundamental Rights.
I would like to take this opportunity to criticise very briefly a certain attitude that I consider to be irresponsible and populist, and which has enabled some amendments tabled by the far left and the Verts/ALE to be reconsidered, thanks, I would say, to the complicity of the Group of the Party of European Socialists. I abhor this, because by acting in this way, it has accepted things that are not found in any programme of any socialist party in any country.
Mr President, in brief conclusion, I would like to express my regret. Here we have a report which could have been much anticipated by the press and feared by the Member States, which could have served as a beacon to mark our position. Sadly, I am afraid that the 2001 report, which, moreover, was adopted too late, might be buried with other useless reports; as the PPE-DE does not intend to join in this burial, it will vote against it.
(Applause from the right)
Mr President, I would firstly like to welcome this report and thank the rapporteur for her work and I would also like to welcome what Commissioner Vitorino said in relation to the procedure to be followed in order to be able to hold a genuine annual debate on human rights in the European Union. This has historically been a conflictive report, to the shame of this Parliament.
In this house we are capable of deciding on a weekly basis what the human rights problems are in any corner of the world, but we are not capable of agreeing once a year on what standards should be complied with within the European Union in relation to fundamental rights.
The charter should be a good instrument for measuring them. We are moving in the right direction, formulas are developing so that we can work jointly with the Commission. This work involves the political control, as the rapporteur said, of the degree of compliance, in each of the Member States, with the fundamental rights in the Union.
While this is happening, while we are evolving, we should have the generosity to do it together and to do it well. I believe Mrs Swiebel's report is a balanced report, because it is sincere and transparent, it mentions sources, without judging them, it does not oblige us to vote against or in favour of certain facts, but it draws attention to existing complaints which the executives must investigate and assess.
I would point out to Mr Cornillet that this report has always been controversial. Just last year, Mr Cornillet, your report, which, according to you, moved in the right direction, was approved unanimously by the Socialists and with more than one hundred votes from your own group against and only 38 in favour.
I believe that amongst all of us we can make an effort to find the main route to the positive development of the control of human rights within the European Union.
Mr President, I wish to begin by thanking the rapporteur.
The Group of the European Liberal, Democrat and Reform Party supports Mrs Swiebel's report. We think that the report provides an important and useful survey of the situation regarding fundamental rights within our own European Union. Certainly, the issue can be raised of the scope of the report as regards both choice of subjects and political content. We can also dispute a number of the wordings and examples, but I believe we can probably learn from the work in time for next year's report. We do not therefore agree with the basic criticism made of the report.
We require many other countries to comply with the demands concerning fundamental rights. That is why it is all the more important for us to examine what kind of order our own house is in. It is good to look elsewhere, but sometimes it is good to look at one's own situation. Unfortunately, there are all too many indications in this report that the situation could have been significantly better in our own countries.
We all agree about the importance of doing everything in our power to combat those who would use violence and terrorism to damage the foundations of our society. There is of course a broad consensus on this issue. There is perhaps, however, cause to stand up and ask ourselves whether the end always justifies the means. Might the repressive means that the democracies are sometimes compelled to use in the fight for democracy and the open society also constitute a threat to the values we are defending? The question deserves to be asked. To make it a rule to introduce sunset clauses, that is to say time-limited legislation when it comes to this type of special legislation infringing personal privacy, is, we believe, a reasonable route to go down.
An adjacent and current topic that is really only indirectly related to this, namely the debate on torture in the United States, addressed by, for example, The Economist, obviously influences us too here in Europe. We Liberals also welcome open discussion of the inadequate conditions in many EU prisons, as well as of action by the police. It is my conviction that the democratic institutions are sufficiently robust to cope successfully with such a discussion. Our democracy is also strong enough to enable its expedients to be discussed openly. My own country too is criticised in this report. Mrs Swiebel's report is important, and it is important that the debate on racism, xenophobia and anti-Semitism be conducted here in Parliament. Let us not therefore turn the discussion into an internal and national affair. It is about something much larger.
Allow me in conclusion to emphasise asylum and refugee policy within the European Union. Many crimes against fundamental rights have taken place, and continue to take place, in these spheres. In particular, the children of refugees have a bad time of it, something which should cause all governments to feel ashamed. If we cannot agree on anything else, we ought in any case in this Assembly to be able to agree that all children require additional protection.
Opinion forming is important. Let us not forget that. Let us perhaps look at what happened at the weekend in the United States as evidence of the fact that opinion forming can in actual fact also be effective. We have amendments by the ELDR Group on the subjects of family relations and the concept of the family. These are by way of clarification.
Mr President, in her intervention the rapporteur begins by saying that the right to life and human dignity are essential rights, and I entirely agree with her, and in order for that life to be dignified, the right to work, to health, to education and to housing are essential. The report points out quite correctly that seven Member States are failing to comply with the principles of the European Social Charter, for example in relation to access for foreigners to employment, their rights of assembly and trade union rights.
As the rapporteur for the Committee on Social Affairs also says, there is a tendency to restrict social and economic rights within the context of reforms of the labour market. I will only comment on certain aspects, Mr President, given the time available.
The UNHCR also expresses its concern at the increasing tendency to link asylum seekers to possible crime and terrorism, particularly following 11 September. I believe that a common asylum and immigration policy that respects human rights is essential, as the rapporteur also points out. The repercussions of anti-terrorist measures on the Rule of Law and human rights should be assessed, above all in terms of the rights of asylum seekers and immigrants.
Mr President, every day in Spain we see a horrendous tragedy involving people who come looking for a better life.
Finally, Mr President, the Committee on Petitions, by means of the report by its rapporteur, points out that family grouping, the right to asylum and free movement are daily problems in the European Union. I do not understand the proposals of some Members of this house which discredit the essential nature of this report.
Mr President, my group certainly welcomes this report and will not be supporting the alternative resolution. We consider it to be a thorough and wide-ranging piece of work that highlights many positive points about the state of human rights within the European Union, even if many parts of it make extremely uncomfortable reading.
As others have said, it is essential that we look at ourselves very critically, at least as carefully as we have been looking at accession countries and indeed third countries. We are critical about the human rights records of other governments, but seem very unwilling to criticise when it comes to the European Union itself.
I want to pick out some examples, such as the treatment of the Roma people. My country sees no problem in sending the Roma back to their countries of origin. It threatens to break up families. It lays on special chartered aircraft in order to deport them en masse and there is no follow-up to see what happens to them when they get back to their countries of origin. And yet we have criticised accession countries heavily for their treatment of the Roma people.
Mention has already been made of the asylum issue. When you read the comments in the explanatory statement, about my own Member State and others, many of them are critical. The UK Government, for example, recently introduced a human rights act. All proposed legislation is to be benchmarked against that act. Yet virtually everything that comes through is stamped as being fully compatible, even though it is obviously not. I hope that in Conclusion 9, where we refer to the Commission's decision to review its own legislative proposals against the criteria of the Charter of Fundamental Rights, the Commission will be more rigorous in this than some Member States.
The comments about the accountability of police services make very uncomfortable reading, particularly when we are concerned with the core standards that people should expect across the European Union in, for example, the implementation of the European arrest warrant. I know that this report will be at least a recognition of some of the battles being fought in my own country by organisations such as INQUEST, where families are still trying to find out after many years what exactly happened when family members died in police custody, yet nothing is being made public and there is no proper retribution.
We welcome many of the recommendations in this report, particularly Conclusion 5, where we are looking at this report being incorporated in future into an early warning system on Articles 6 and 7 of the European Union Treaties, picking up petitions we have also had in the Committee on Petitions.
Mr President, as Mrs Swiebel said in a Dutch newspaper, if Europe imposes stricter standards on others than it does on itself it will lose credibility. Indeed, we should take a good look at ourselves before we point a finger at others. In the light of the situation the world is in, however, this statement is a long way from reality. I do not want to play down the violations of human rights in EU Member States. We need to remain vigilant so that the relatively good human rights situation in the EU does not deteriorate.
Any layperson can, however, see that the violations of human rights that take place here and also the human rights themselves that have been violated are of a different order from those taking place elsewhere. In Pakistan people are being sentenced to death for belonging to a religion. Mrs Swiebel mentions a political party in the Netherlands that does not admit women as members as a serious case of violation, along with the fact that it takes too long to take legal action in some states. This kind of occurrence cannot be compared with the others. At present, the reality is that Europe is imposing stricter standards on itself than on others. The very suggestion that it might be the other way round makes us lose credibility in the eyes of the outside world.
The Swiebel report pleads for a clear framework, preferably a constitution, as we would otherwise not be able to arrive at an independent, unambiguous assessment. In fact, this report reveals a clear political colour and the 'values and standards' tag that goes with it. That these standards and values are obviously not universal is demonstrated not least by the number of opponents in the committee responsible and by the alternative proposal put forward by the UEN.
A constitution of our own would be undesirable and unnecessary. The EU consists of solid nation states with their own perfectly good constitutions. These are contained in an existing democratic order with a process of judicial review and an involved civilian population.
If the European Union were to get a constitution of its own, this would at most be able to supplement the national Member States' own constitutions. What is more, in Europe we have the excellent ECHR and the Court associated with it. So now we are supposed to go and review ourselves when the need arises?
Europe is a community of values, not only an economic community, as Mrs Swiebel rightly says. Our Member States' constitutions and the ECHR prove that. The review framework and the review process already exist. We do not need a politically tinted report from the European Parliament or a European constitution for that.
Mr President, ladies and gentlemen, rather than examining in detail certain highly debatable statements in the Swiebel report - of which there are many - I would like to illustrate by way of example the gap between our stated intentions and what happens in practice: in theory, we are in a European area, a legal area which is theoretically an area of freedom - freedom of thought and freedom of speech. Well, it seems that not everybody enjoys this freedom. As proof of this, I need only give an example from my home town of Lyon: a young historian, to whom I have already drawn your attention, Mr Jean Plantin, is currently at risk of having his suspended sentence withdrawn and becoming the first prisoner of conscience in France.
What crime has Mr Plantin committed? He edited a journal. A perfectly proper journal. A journal that does no harm to anyone. A serious, scientific journal. It is true that this journal freely discusses history, and in particular, what appears to be a taboo chapter in history, the history of the Second World War.
The interests of certain lobby groups, certain pressure groups, certain political forces and certain foreign States are so great that it is easy to understand their desire to ensure that there is an official, unilateral version of this part of history. Allow me to say, however, that the magistrates of the Court of Appeal in Lyon, in sentencing Jean Plantin, have passed a judgment which - at the very least - fails to honour our fundamental freedoms and which will go down in the annals of history as an example of the unacceptable thought-policing denounced by one of our greatest journalists.
I cannot accept that historians today might be imprisoned, as in other European countries, for their ideas, their beliefs and their analyses. This situation is absolutely intolerable, as is the withdrawal of the university degrees awarded to Jean Plantin over ten years ago. This unacceptable situation must not be allowed to continue.
Mr President, the protection of fundamental rights is undoubtedly one of the driving forces of the current evolution of the European Union. Therefore the proclamation of the Charter of Fundamental Rights, in December 2000, was an unprecedented event in terms of the recognition of a Union which is increasingly close to the citizens and sensitive to their needs.
The European Parliament, an institution which is particularly sensitive to the issue of protecting our citizens, had no hesitation in making it the key element of its annual report on respect for fundamental rights in the Union, the aim of which is to assess the degree of compliance with the rights contained in the Charter in any particular year.
In this context, I believe that this annual resolution is a wonderful opportunity for the European Parliament to demonstrate its interest in safeguarding fundamental rights, as well as controlling their application, especially with the invaluable support of the network of experts which the Commissioner referred to and whose work I had the honour of inaugurating together with him.
Furthermore, so that we are not hindered in this task, I believe it essential that the European Parliament tries to achieve the greatest possible degree of consensus, seeking to bring together the positions of the political groups and thereby becoming a genuine institution for controlling compliance with the fundamental rights of the Union.
Nevertheless, I must unfortunately acknowledge that this has not been the situation, quite the opposite. Opting to include party-oriented versions on issues such as the family or the treatment foreigners must receive within European territory simply overshadow the other extremely important issues referred to in the text, such as the fight against terrorism or against torture.
In fact, the report which we are to vote on in the plenary goes much further than its own objective and diverts attention from the important thing - assessing whether or not rights have been respected - towards party political issues, which consists of adopting positions on certain issues which are still under discussion within the framework of other reports and which also reflect positions which are different from that which the government of the colour of the rapporteur maintains in the Council.
I must therefore unfortunately say that my group will be obliged to vote against the report, since it is impossible to support a text which is not suited to its purpose or the continuity set by its predecessors.
Mr President, first of all I would like to apologise to the rapporteur that I was unable to be here at the beginning. I have only just arrived in the Parliament because of delays.
I welcome the fact that we are able to have a debate on the fundamental rights within the European Union. It is very important, particularly when we are urging the applicant countries - and indeed countries which are not yet applicant countries - to address certain issues, that we should be prepared to look openly at ourselves.
Having said that, I regret some of the statements made in the report criticising the United Kingdom and other countries, on matters to which there are no easy answers. I refer particularly to the points about asylum and immigration with regard to the United Kingdom, which is not perfect on these issues, but which is faced with a real challenge. This is not an easy situation. The United Kingdom, along with many other countries within Europe, has many applicants for asylum, and there are large numbers of people on the move, seeking to migrate from one country to the other.
We need to work towards a common European asylum policy. When this is in place, we will be able to make certain that not just the fifteen Member States, but twenty-five countries, have policies that are working and are fair to the countries themselves and to applicants.
The report contains references (at second hand) to prison facilities in the United Kingdom and indeed in other Member States. However, it is very difficult to spend huge amounts of money on prisons when there are demands from other areas. It is indeed a mark of a civilised country that it takes its prison service seriously, and all allegations in the United Kingdom, and I imagine in other countries, against malpractice or cruelty in prisons are properly investigated. The same is true of the police service, and the British police take seriously any allegations of malpractice or racism by police officers.
It is right that we are able to have this debate, it is right that these issues are being brought to our attention, but I do not believe that the United Kingdom should be singled out any more than other countries.
Mr President, Mrs Swiebel has done good work in her survey of human rights breaches in Member States and I am sad that the Christian Democrats and Conservatives are so opposed to it. Mr Cornillet was himself a distinguished previous rapporteur.
Human rights issues are intensely political but it is a pity when they become the subject of partisan divisions. I hope we can get back to working together on the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, because the years ahead will see intensified challenges to, and dilemmas regarding, fundamental rights and we have to be even more systematic in our work.
Briefly, I just want to mention and explain why the Liberal Group is seeking to remove the wording in paragraphs 83 and 84 which urges the Member States and the EU to ensure marriage is open to same-sex couples. We are certainly not opposed to this in principle, but this really is a matter for national decision, as in the Netherlands. Introducing the marriage issue distracts from the real priority, to which Liberals are absolutely committed, which is to give legal recognition to same-sex and unmarried partnerships: that really is a matter of fundamental rights.
Mr President, we shall vote for the few recommendations that defend fundamental rights, denounce racism and xenophobia, or that oppose the death penalty, even though these will probably remain as nothing more than recommendations. How can we speak of fundamental rights, however, when the right to employment and the right to a decent salary are not guaranteed because decision belongs to a moneyed minority who have the majestic power to close their businesses and plunge their employees into poverty?
What is the point of comments on solidarity when, in France, for example, on the pretext of security, we exacerbate laws against the poor instead of fighting poverty? The report itself illustrates what these calls for equality and dignity are worth, as it would like to increase the fight against illegal immigration on the basis that it considers this to be the source of workers who are deprived of their rights and subjected to unacceptable conditions of employment and exploitation. Why, then, does the report not propose to fight those who impose these unacceptable conditions of exploitation? Why does it not propose to fight the governments who deprive migrants of fundamental rights?
You speak of rights and freedoms. For the most impoverished, however, and even for the working-class majority of the population, these are hollow words. In this society, which is based on trade, money confers all the rights, including the right to crush the rights and freedoms of others.
Mr President, I would like to start by thanking Mrs Swiebel for her excellent work or, at least, what we believe to be excellent work. We endorse the content of the report and, above all, the courageous approach the rapporteur has adopted in naming, giving specific, practical details, the States which have violated human rights or have not signed or ratified international conventions on the protection and safeguarding of human rights.
Of the many issues raised in the report, as this debate shows, there are two which are particularly important and sensitive. Firstly, the concern that blindly waging war on terrorism might lead, if this has not already happened, to less care being taken to promote, protect and safeguard sacrosanct civil and human rights. In this regard, there are already people in the United States who would like to see torture legally introduced. This is a debate which greatly concerns us and which we must vigorously oppose, using the weapons of the law and legislation to oppose the weapons of violence, insofar as this can be deemed lawful.
The other issue which the rapporteur has courageously highlighted is the recognition of same-sex marriages. In our opinion, we also need to enshrine in legislation the individual's right to freedom in a broad sense, which is true freedom.
As other Members have pointed out, it will be necessary to pay greater attention to the Commission and the Council's work in the area of human rights. We radical Members condemn the fact that, all too often, the failure of the European institutions to take action in the field of respect for human rights, both in third countries and the countries of the Union, has serious, catastrophic implications for the citizens and for the institutions themselves. Articles 6 and 7 of the Treaty on European Union, and what is known as the democratic clause too, are now completely devoid of meaning, thanks, primarily, to the Council and the Commission. To put it more simply, the principle of respect for human rights and the safeguarding of human rights are wholly theoretical. Once again, as regards Articles 6 and 7 of the Treaty, the European Parliament has, for the first time, used the procedure laid down in Rule 108 of the Rules of Procedure to call for Community measures to be taken against Italy for the serious, ongoing violation of human rights and the rule of law with reference to the ongoing, unlawful failure to establish the plenum required by the Constitution, by the Italian Parliament and by the Constitutional Court. Violations in Italy continue to be very frequent. A few days ago, the Italian Parliament established what is known as ' 41 bis', the special incarceration regime, whose application we have documented evidence consists of genuine torture within a democracy. The Italian Prime Minister himself, Silvio Berlusconi, has declared this law to be illiberal but necessary. We will discuss this matter another time, however. Meanwhile, the radical Members will vote wholeheartedly for Mrs Swiebel's report.
Commissioner, you described this report as very wide-ranging and ambitious. I will take these two adjectives as the basis for a number of minor points for reflection. It is certainly wide-ranging - too wide-ranging in terms of the issues addressed. Is it ambitious? It is not ambitious enough in its conclusions, which are limited to a few political objectives - the same objectives as always. Indeed, the rapporteur puts ingredients that are too different and too unrelated into a cocktail shaker in the hope that the result will be a digestible, well-balanced cocktail with an approach that can be submitted for the approval of all the Member States, an approach including shared, common principles on which legislation and positions can be based in the endeavour to guarantee the fundamental rights of all the citizens. Alongside a few principles which we support, for example in the field of combating discrimination and xenophobia, the rapporteur actually includes an undertaking which is too partisan in the section on freedom, going so far as to place in the stocks the police, the legal systems and the media of some - only some, take note - Member States for events connected with street riots caused by the Black Blocks and their supporters in white overalls.
The rapporteur has been influenced by bad counsel of the sort we can easily imagine - by partisan and party interests - and has wasted and bungled the opportunity she had to present a serious discussion on human rights, losing herself in empty tirades and gratuitous accusations worthy of a low-profile debate. The judges and police officers of some of the Member States are described as torturers, accused of beating up innocent people. This is a line which is unacceptable as well as out of place in such an important report as this one, just as the family model the rapporteur proposes is entirely unacceptable. It is in line with her own personal beliefs, but it contrasts with the attitude of the vast majority of Europe's citizens, who certainly do not see homosexual unions and the right to adopt as the ideal formula on which to build the European society of tomorrow.
Mr President, in drafting her report, my colleague, Mrs Joke Swiebel, has chosen a very exacting working method. She levels her criticisms regarding failures in the area of human rights directly at countries that are mentioned by name. The method provides a specific context for any evaluation of the human rights situation in Europe but anyone who employs such a method has an enormous responsibility for ensuring that the picture presented is an accurate one. Unfortunately, this has not entirely been the case here.
Item 27 gives the reader the idea that there is no viable alternative to military service in Finland. In it, Finland and Greece are called on to recognise the right of conscientious objection to military service without restriction and without reference to any religious grounds. There has been such a right in existence in Finland, however, since 1931. Under the law at present anyone obliged to do military service can in practice choose a non-military form of service. Every year approximately 2 500 people exercise this right, which is 7% of those liable. Around 80% do their military service and a little over 10% are excused.
The concern expressed in the report presumably refers to the fact that in Finland the period of time spent doing alternative, non-military service is twice as long as the minimum period of service. There is also concern regarding the fact that there is a total of 20 people in prison who refuse and are unwilling to fulfil their civic duties in any way. The reason why in Finland the period of time spent doing non-military service is longer is that those concerned are obliged to work eight hours a day, during a normal working week, whilst those doing military service are on duty 24 hours a day. I think that in the future it will be the task of the Finnish Parliament to get the balance right.
The fact that the vast majority of young men in Finland do military service is not because there are no alternatives to it. In Finland we still remember all too well how important a conscripted army is for the country's independence. During the Second World War, apart from London and Moscow, Helsinki was the only capital city of a country at war that was not occupied.
Mr President, Commissioner, ladies and gentlemen, in making out that it is a champion of human rights, the European Union tailors them to its needs. It has no problem, for example, defending the rights of homosexuals, but has nothing to say about the right to a job, to health care, to an education, to culture or to sport. At the same time, it systematically encourages existing democratic rights to be undermined or abolished, using terrorism and illegal immigration as its pretext.
The European Union's version of human rights is set out in the so-called Charter of Fundamental Rights which the Communist Party of Greece has denounced as inadequate and misleading. The report measures human rights against this charter, which is why there is not the slightest reference to the slavery introduced with new forms of work and to the decimation and commercialisation of social benefits. It has no objection to the plethora of new terrorist laws and it ignores the personal electronic files kept by the Schengen system and the fact that ideas which upset the system are passed over, distorted or even expelled and persecuted. The good thing about the report, however, is that it identifies a whole series of infringements, such as the torture of prisoners, trafficking in human beings and the suppression of rights in Genoa. Another good thing is that it calls for church and state to be separated, criticises child labour, highlights the adverse impact of measures to combat terrorism and asylum and immigration laws and discusses the social emancipation of women.
Neither the situation on the ground nor the report, however, are of any benefit to the European Union and improvements will only come about if the grass-roots movement steps up its fight.
Mr President, Commissioner, ladies and gentlemen, the importance of today's debate lies in Article 6º of the Treaty of European Union itself, which states that the Union is founded on the principles of freedom, democracy, respect for human rights and fundamental freedoms and the rule of law, principles which are common to the Member States. In other words, European integration has been achieved on the basis of fully respecting, guaranteeing and promoting fundamental and human rights, in which the well-being and dignity of its citizens must be the inspiration and goal for every and any action taken by any Member State and by the Community institutions.
Hence the importance of the European Parliament's Annual Report on Human Rights, which has provided the ideal opportunity to take a close look at the EU's human rights policy, within the Union and beyond it, and at the role that the European Parliament has played, of which we can be proud. Hence my disappointment with the report that has been presented; with its lack of balance and rigor.
The report presented to us last year by Mr Cornillet was rich in ideas and analysis and constituted a milestone and an extremely positive step towards defining a methodology for monitoring and evaluation, which should underpin any human rights policy, based of course on the European Charter covering these rights. Whilst containing aspects that deserve our support, such as the issues of terrorism, trafficking in human beings and human rights and the highly topical problem of achieving the necessary balance between security and human rights, the report we have been presented with this year , however, gives way in some points to demagogy and generally shies away from the rigorous principles which a resolution adopted by the European Parliament should uphold.
This is why, Mr President, ladies and gentlemen, I agree more with the text of the alternative resolution tabled by Mr Ribeiro Castro, which shall have my vote.
Madam President, I personally am very happy that Mrs Swiebel's report sums up the human rights situation in the European Union and even within the Member States. I believe it to be a cornerstone of the work of this Parliament because it enables us to take a step back, which is so unusual here, and consider a clear, coherent policy with specific actions to achieve the goals we proclaim so often.
I shall not insult you by citing the various conventions and treaties that we must observe or by restating our will to anchor the Charter of Fundamental Rights unconditionally in European consciousness in order to establish the rights and freedoms of these European citizens. Each year, however, when we draw up a report on human rights, when we lament the violations that have taken place, when we adopt resolutions, we only talk about third countries. How can we have credibility and impose these rights in our relations with these countries, if we ourselves do not respect them?
Some Members here will be horrified at the thought of naming certain countries in this report. We must not, however, shy away from this. As democrats, we are representatives of our citizens; we are not protectors of the policies of our national governments. We must confirm, here in Parliament, that the defence of fundamental rights and freedoms in the European Union is more than just words; it affects every aspect of life, for all human beings, wherever they may be, whether or not they live in an area of freedom. Defending human rights is a duty and a right which must not be hampered by the principle of non-interference in the internal affairs of the Member States. The purpose of this report is therefore to assess the situation. It is our role to act if this situation does not satisfy us, so that these fundamental rights might be a fact of everyday life in our own Member States.
I shall end on two points: first, I am very happy that economic and social rights are assessed at European level and I believe this Convention should take inspiration from that. I would then ask our Member States to do what it takes to establish clear statistics, sorted by gender, in every area, and provide them to our next rapporteurs.
Mr President, in common with the EU Member States, the European Parliament has a responsibility to defend human rights and fundamental freedoms and rights. At the same time, there is a dangerous tendency to put democratic freedoms such as freedom of expression and thought and the freedom to vote, on an equal footing with far-reaching social requirements. This weakens the basis of democracy. If all rights are equally important, no right is in the end especially important.
An annual report by the European Parliament is of doubtful value if it is a spectrum of subjective views. Political wish lists easily result in new topics being lighted upon instead of there being a focus upon the really fundamental rights.
In tackling these issues from a perspective other than that of this broad spectrum of views, I am amazed that there are no rights to good governance and democratic elections. These rights should be more to the point than many of those included in the report. It has become apparent that existing Member States too need to be reminded of them. The EU should impose sanctions on Member States that fail to uphold democratic elections and in which there is proven electoral fraud. The Convention should reflect upon these issues.
There are, however, positive new things in the report worth mentioning. Data protection and transparency are included. Rights to these must be developed in the Treaty. Data protection and the right of access to documents are included in the Charter of Fundamental Rights. The time is now ripe for citizens' right to information under Article 255 of the Treaty to be made more specific.
In conclusion, the European Parliament has an important role to play in issues relating to human rights and fundamental freedoms and rights. I hope that the Convention consolidates this role by creating a democratic system of decision-making and a right for people to go to court and, in certain cases, obtain damages if their rights have been infringed. The issue clearly needs to be explored further. Mrs Swiebel has made this clear. That is good, but there should preferably be a more concentrated approach next time, with the issue explored more deeply rather than just broadened out. We must clearly develop our methods for the future.
Mr President, I want to begin by thanking my colleague, Mrs Swiebel for the sterling work she has done on this report.
There is no doubt that we in the EU are well off when it comes to respect for freedoms and rights. That is precisely why we are having this debate, that is to say with a view to constantly improving the situation, retaining a high level of protection and openly debating the deficiencies that exist. It is an important issue that affects what is most basic to a properly functioning EU - mutual trust between the Member States.
We are not perfect. Rights are infringed, and there are failures to respect fundamental freedoms and rights, and it is not just 'everywhere else' that these things happen. My own country, Sweden, has, for example, been singled out in connection with a high-profile death in which the actions of the police, prosecution service and coroner have been sharply criticised. I want to make it clear that the Swedish Government had been responding to the criticism for a long time and had instituted an inquiry that was completed last year. The perspectives from which the inquiry was conducted clearly included that of citizens' rights.
Another very important issue is that of the rights of European citizens in legal processes such as arrests. There are Member States in which people are held without trial for long periods; we must debate this issue. Our young people travel throughout Europe. No one on EU territory should need to feel anxious that their personal freedom may be infringed because of inefficiency at police stations and in prisons. We must therefore emphasise very clearly that all European citizens are guaranteed certain rights in legal processes in all the EU countries. I look forward to the Commission's continued work on this issue and to its proposals.
Trafficking in human beings, particularly women and children, is a fact in this EU of ours. The EU is in many cases the final destination for people who, in desperation and confusion, are taken away from their home countries. It is a modern slave trade, and we must ask ourselves how that trend can be stopped.
I am concerned about the fact that many EU countries accept various forms of prostitution. It turns the EU into a favourable market for traffickers in human beings throughout the world. There is an unambiguous link between human trafficking and prostitution. They are two sides of the same coin. I should have liked to have seen the report be clearer on this point.
We must make great demands of ourselves in the EU, now that we are making demands of the candidate countries.
There are many very good points in Mrs Swiebel's report and a huge amount of hard work has gone into its preparation. Inevitably, it makes many of us feel uncomfortable when we find our own countries being referred to as not having ratified many of the human rights conventions. On a day in which we celebrate the action of the governor of Illinois on the death penalty, I am glad to see that Mrs Swiebel congratulates the Irish Government on having finally abolished the death penalty. Of course, it has not been used for a great many years and was maintained on our statute books only for the killing of policemen. But I would particularly like to welcome her section on the rights of children. I have been a Member of this Parliament probably longer than most people here at the moment. Until the UN Convention on the Rights of the Child was drawn up, the rights of children, the intrinsic rights of children, were not recognised, discussed or seen as part of fundamental human rights.
However, the UN optional protocol on the sale of children, child prostitution and child pornography is also referred to. We did not consider any of these issues when we started discussing human rights and holding the annual discussion on human rights. For example, the issue of the exploitation of children on the Internet was not even a twinkle in the Commission's eye until relatively recently. It was not an area about which we actually had a great deal of knowledge or information. The section recognising these as important rights for children that have to be protected is to be warmly welcomed. I hope we will see this section enlarged as the years go by and as we discover, unfortunately, just what a dangerous world it is for many of our children. I would like to thank Mrs Swiebel for making this such an important part of the report.
Mr President, Mrs Swiebel's report contains a couple of interesting points. I endorse what Mrs Banotti has just said about children's rights. Examining this in detail in a parliamentary report is an excellent idea. I would like to add something to Mrs Swiebel's wish to see such reports play a role in criticising and possibly punishing Member States who fail in their duties when it comes to enforcing the constitutional state and democracy. Since the Treaty of Amsterdam, then the Treaty of Nice and possibly as part of the Convention, we do in fact have more opportunities to give Member States a good ticking off if they make mistakes, and even to kick them out of the Community. It would be excellent if Parliament had a role to play in this.
Her suggestion that the European Social Charter be compared with the European Charter of Fundamental Rights is also a very good one. I think that the Charter of Human Rights should be given priority, but it is a good idea to measure everything we do against both of these charters. That must be an absolutely basic requirement. The European Parliament would then win the confidence of the Council, for example, with a view to communitisation. The Council, the people, the Member States and the parliaments of the Member States must know that we are using our powers in the proper manner. In the event of a procedural opportunity - in other words if we were to play a role in criticising Member States - I would be in favour of personally coming clean if we make a mistake.
The report does, however, fall short when it comes to the severity of the treatment, and could thus become a millstone in the struggle for the communitisation of the third pillar. There is, after all, no real consistency in the application of the Charter of Human Rights. You could much rather regard Mrs Swiebel's ideology and views as a guide for assessing Member States. A country can easily be respectable even if it is criticised by Mrs Swiebel. Certainly if I read paragraph 133. If you tell the public that a climate of immunity from punishment is developing in Austria, Belgium, France, Italy, Portugal, Sweden and the United Kingdom, they will laugh their heads off. That really is too ridiculous for words. Nevertheless, you also cannot say - to give you yet another example of sloppiness - that unmarried couples should have the same rights as married couples. That is idiotic; it will not make you popular with unmarried couples. The fact is they do not want all these rights. I am very much in favour of promoting gay rights, but not by saying that you will also get the rights you do not want. The report is thus riddled with all sorts of examples that are also impossible from a legal point of view.
Mr President, the major split in the vote on this report in the relevant committee must mean that Mrs Swiebel has not sought a unifying solution. She has selectively presented a list of areas which are not only deeply controversial politically - for example, in their view of the family and of family legislation - but also demonstrably do not belong among the European Union's areas of competence. Mrs Swiebel would have to search high and low in the UN Charter on Fundamental Rights, the European Convention's Charter of Human Rights and the EU Charter of Fundamental Rights for a reason why these issues should be included in a report on fundamental rights.
Mrs Swiebel, does, for example, the fact that polygamy is not accepted in the European Union mean that Muslims resident in Europe are discriminated against? Is this a crime against human rights? The question no doubt needs to be answered when so many new subjects have been added to the topic of human rights.
I would also ask Mrs Swiebel why, in addressing so many new subject areas, she makes no mention, for example, of the fact that the Netherlands has legalised prostitution. There is therefore a need to 'import' women into a country in which prostitution is, strangely enough, considered to be a lawful and approved activity. Why does Mrs Swiebel make no mention of her own country's assisted euthanasia policy, which is abused by some doctors and which leads to people ending their lives without dignity? There are instances in which so-called assisted euthanasia is abused. Why is no mention made of parents' right to allow their children to grow up in a drug-free society in which parents know that the law is on their side?
Mrs Swiebel has been very selective. We Christian Democrats will of course vote against this report, because Mrs Swiebel has failed in an important task of the European Parliament.
Mr President, I subscribe to the general comments made by my honourable friends in the Europe People's Party and shall confine myself to commenting on two criticisms levied against Greece which, because they go too far, undermine the credibility of the report and real fundamental rights.
The first concerns the ban on women pilgrims entering Mount Athos in Greece. This ban has been in place for 1200 years and is enshrined in the Treaty of the European Union and the Greek constitution. It cannot therefore be changed, nor should it, because to do so would be to accept that the home is not inviolable. Mount Athos is home to 5 000 monks and it is their right to receive whomsoever they please in their home, just as it is our right, as simple citizens, to receive and offer hospitality to whomsoever we want in our home and keep out anyone we do not. This is not a tourist area and any women interested in how Orthodox monks live need only visit the hundreds of other monasteries in Greece and other Orthodox countries in order to satisfy their curiosity.
My second comment concerns conscientious objectors. Unfortunately, religious convictions or an aversion to the violence which the army may stand for are used as a pretext by a number of people to avoid military service and while away their days in the civil service at the state's expense, even though some of them have no hesitation in using violence if it serves their ideological purpose. May I inform you, my honourable friends, that some of the November 17 terrorists who were recently arrested in Greece, whose much-publicised trial is due to start in a few days' time, and who have so far murdered some 50 foreign diplomats, ministers, politicians, journalists and judges, have stated that they are conscientious objectors and have been exempted from military service, while another conscientious objector serving in a mental institution has been getting his kicks out of torturing the inmates. It is a pity that we always go too far and end up ridiculing fundamental rights.
Mr President, the weaknesses of this report do not lie in the fact that it condemns breaches of human rights where they exist but, in my opinion, in the way in which it has been drafted and in the methodology used to present these condemnations. In choosing to give, in the explanatory statement, a lengthy and detailed description of possible breaches of fundamental rights by some Member States, this report has led to claims and accusations against these Member States that cannot be refuted and have not even been submitted to a democratic vote because they are not included in the text of the motion for a resolution. These claims are therefore unfair, because they do not allow for any response, even though they clearly have no validity in plenary since they are not included in the motion for a resolution.
Furthermore, with regard to the sources the report has used, and without wishing in any way to call into question the credibility of many NGOs, I must point out that a report drawn up by the European Parliament ought to distance itself from and even reject the conclusions of each of these organisations, and avoid including, sometimes inaccurately, aspects of these studies. For example, regarding Portugal, it is claimed that discrimination exists on the grounds of sexual orientation, on the basis of the conclusions and observations of one NGO, which I shall not name as it appears in the text, and the rapporteur states that the Portuguese Penal Code contains legislation that discriminates in this field, an assertion that I reject on the grounds of a simple reading of the law. In fact, the Portuguese Penal Code makes no distinction in the field of sexual orientation with regard to the age of consent.
Mr President, I believe that the European Parliament must responsibly assume its powers for safeguarding human rights and should never confine itself to simply transcribing the opinions of third parties. This will clearly always be the case until we have a legally applicable Charter of Fundamental Rights; only then will things be done differently. We all want to ban breaches, but there are no political breaches of rights - there are legal breaches or practical breaches and these either exist or they do not. No amount of political flexibility, no interpretative criteria will enable us to uncover breaches of rights where these are not considered to be breaches under the law. Nor, on the other hand, can we allow any breach of rights to be justified by political criteria. This is why I shall not be voting in favour of this report: the fundamental balance that is needed for delivering an opinion on such sensitive matters is absent from this text and it has therefore failed to win my support.
Mr President, I would simply like to ask you to take note of the fact that in item 19, in the penultimate sub-paragraph, there is a correction to made in the Spanish version. This point says 'recommends that the Member States should introduce a sunset provision in their specific anti-terrorism legislation'.
I have checked the text by Mrs Swiebel and, indeed, 'specific' should be replaced by 'exceptional'. Specific legislation can be common legislation which under no circumstances must be subject to sunset clauses or anything similar. It should not say 'specific' but 'exceptional'.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0449/2002) by Mr Pirker, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the Communication from the Commission to the Council and the European Parliament entitled 'Towards integrated management of the external borders of the Member States of the European Union' (COM(2002) 233 - C5-0505/2002 - 2002/2212(INI)).
Mr President, Commissioner, ladies and gentlemen, what we are dealing with here is the integrated management of our external borders, which is where, I am sure that we are all agreed, security, for the European Union, begins. They are also the starting point for defence against such menaces as organised crime, terrorism, smugglers, and illegal immigration.
We know, though, that our external borders continue to be the weakest link in our internal security system as a whole, and the reasons for this are well known. They have to do with the different ways in which Schengen is interpreted, with differences in technical standards, and with the various agencies engaged in border control, with differences in training and, in general terms, with the lack of any Community, or even joint, action in matters concerning border control.
If, however, we want to improve border security and hence make the EU more secure, we need equally high standards on all our external borders, both as they are at present and as they will be in the future, all of us being aware that the EU is about to be enlarged and that this demands that action be taken. The security that we are aiming for is something on which our internal security as a whole depends, as also does our ability to make a reality of the fundamental principle of freedom of movement.
I welcome the initiatives taken by the Laeken European Council in December 2001, when it mandated the Commission and the Council to take appropriate steps to deal with this. I certainly welcome the Commission proposal, congratulate the Commissioner on the excellence of his preparatory work, and welcome the Council's plan of action. On these things there is broad agreement. I can also tell you - and I am glad to be able to do so - that these proposals met with broad consensus in the committee.
I want, therefore, to express my gratitude for the close cooperation, which has seen all parties united in a concern for security. I believe that, in going ahead in this way, we have set a very good example, and I would be delighted if the same broad support and consensus were to be demonstrated tomorrow.
What, then, are the crucial points in my report, on which there is such agreement? I would like to single out five of them. The first is that we need to analyse and redefine the tasks involved and establish a common set of legal regulations. In order to do this, we also need to analyse the operational practice involved in the transposition of the Schengen acquis, which we know varies to a large extent.
The Common Manual on border control should be revised to include the common standards and to take account of best practice.
It strikes me as particularly important that we should have not merely a Common Manual, but should also establish a monitoring body to verify, at regular intervals, that the provisions are being implemented and adhered to, which is what common standards and high quality are all about.
Leading on from that, the second priority is joint training and re-training. We must at long last give tangible effect to Article 7 of the Convention applying the Schengen Agreement. We are already engaged in drawing up a common core curriculum for border guards. What we need, however, in order to create a multiplier effect so that high standards may be guaranteed in the long term, is the establishment of a European Staff College for the training of senior officials, which should be supported through the ARGO programme, thus enabling the standard of training, as well as the common operating standards, to be maintained in the long term.
The third priority is that the equipment used should be interchangeable. In this area, there is a lack of compatibility within the Member States, and practical cross-border cooperation is made utterly impossible by the completely incompatible technical standards involved. If we go over to using shared satellite or radar systems or start cooperating across borders, then compatible equipment becomes an absolute necessity. It would, moreover, make sense in the future - for reasons of economics as much as any other reason - to have these standards in the joint procurement of technical systems, which can be very expensive.
Fourthly, we should carry out an ongoing risk analysis. As Europol also has systems for analysing organised crime, we should have them carry out a risk analysis, the results of which - reporting on situations and outlining any assistance needed - would be communicated to the Member States and made available in order to make the common standards a reality here. It would be desirable - and, in terms of increased efficiency, an overall objective - for data to be exchanged between the Schengen, Europol and Eurodac systems, with, of course, all necessary data protection provisions being adhered to. There is no doubt that this could achieve certain synergies.
The fifth priority is that a European Corps of Border Guards should be established, made up of specialist units and with Community funding, which would, in an emergency and at the request of the Member States, support the national authorities at vulnerable border points for limited periods. This would enable us not only to achieve an optimum standard of security at particularly vulnerable sections of our external borders, but also to share the burden of dealing with a specific situation on the external border, which the country involved cannot be expected to bear alone. By doing this, we would be providing assistance and sharing a burden, although it has to be said that, in principle, general competence in matters of control of the external borders should remain at national level.
It is my hope that all this agreement will give us the necessary stimulus to at last bring about in reality what we owe to the public - a greater degree of security even when enlargement has taken place. We can get down to work. Parliament will give its full support to the endeavours of the Commission and the Council if they go down this road.
Mr President, ladies and gentlemen, I should like first of all to thank Mr Hubert Pirker for his report, which has focused not only on the Commission communication on the management of the EU's external borders, but also on the action plan adopted by the Council. We might also say that the two documents, the Commission proposal and the Council action plan, contain a great deal of common ground. I believe that, in fact, the four fundamental objectives that were set for us at Laeken form part of this action plan: increasing mutual trust between the Member States with regard to controlling our external border, which is a common border, which means that poor control over the border in one State has inevitable knock-on effects on the security of all the other Member States of the European Union, the effectiveness of the fight against illegal immigration, the particular priority that must be given to controlling the external borders to prevent the entry of terrorist groups or agents and, finally, to safeguard the high level of internal security in the European Union, without which we cannot preserve freedom of movement and the abolition of controls at our external borders.
As Mr Pirker emphasised, the objectives of this action plan are clear; and I believe that, rather than talking about objectives, we must define targets and work out what actually needs to be done. Firstly, in the legislative field. We have the Schengen acquis, that, as Mr Pirker quite rightly underlined, is implemented very differently in the various States. We need to harmonise the way in which the Schengen acquis is implemented and we are doing so in two ways: firstly by revising the Common Schengen Manual, and the Commission will, in the first six months of this year, be submitting a proposal for this revision. Secondly, however, by also establishing a code of good practice for establishing common standards.
The second objective is the training of border guards. I believe that, at this very moment, a meeting is taking place in Vienna, in which the Commission is participating, to define a proposal for a common curriculum for the training of border guards. This project is being led by Austria and by Sweden.
The third objective is to use modern information technologies to improve the control of our external borders. In this field, the Commission plans at the Salonika European Council, this coming July, to present a viability study into the launching of the on-line visa system at European level. We will similarly be presenting the first proposals on the control of the European Union's external sea borders.
The fourth objective is to define a common risk analysis model for controlling our external borders. In this field we already have a model, defined on the basis of a proposal presented by the Government of Finland, and a first meeting was held under the Danish Presidency of the so-called 'SCIFA+', which is the body that coordinates the border control services of all the Member States of the European Union. As a result of the functioning of this new body at European level it has been possible to develop, as early as in 2002, two practical operations. The first was the operation 'Ulysses', which was coordinated by Spain and involved joint teams from various Member States on controlling the Mediterranean; and the second was the operation of a joint team led by Germany to control its land borders. These two operations were, in 2002, funded by the ARGO Programme and new actions for operational cooperation have already been presented for 2003.
Finally, the Seville European Council supported the principle of sharing responsibilities for controlling the external borders. This is a sharing of responsibilities in financial terms, in terms of sharing equipment and also with a view to creating, eventually, a common border guard force. The Commission presented an initial evaluation of the financial situation. We must acknowledge that the data that the Member States provided us with on the real expenditure of each of them on controlling the external borders were very different and were hard to compare. The Commission therefore requested further clarification and intends, during the Greek Presidency, to propose criteria for sharing financial responsibility for controlling the external border of the European Union. I hope that, with the motion for a resolution tabled by Mr Pirker, which will be voted on here tomorrow, Parliament will be able to give a decisive boost to this ambitious, demanding and crucial programme of action to control the external border of the European Union in order to enhance the domestic security of all Member States.
Mr President, Commissioner, ladies and gentlemen, I should like to start by congratulating Mr Pirker on the excellent report he has presented us with and also the Commission for its initiative, the quality of which has already been emphasised and which, this time, will certainly also win the support of my friend, Mr Christian von Boetticher. The signing in 1990 of the Schengen Agreement and the abolition of controls at national borders have made controls at the external borders even more important in preventing threats to our citizens' security from entering the Community area.
The growing threats from terrorism, organised crime, the trafficking in human beings and from drugs and illegal immigration have moved to the top of our political agenda and have become a core concern of our citizens. It is a matter for some regret, however, that our external borders continue to constitute a weak link in the overall system, which endangers not only the effective protection of internal security but also the full implementation of the principle of free movement. This situation takes on even more significance as a result of enlargement, when the new Member States will gradually take over the task of ensuring security at the external borders, with a considerable proportion of responsibility being transferred to those countries.
It is therefore crucial for the Union to adopt coherent measures on security at its borders, without infringing Member States' own competences, but helping to increase the effectiveness of this protection. I agree with the rapporteur, Mr Pirker, that it is vital to develop a common policy of control for our current and future external borders, which requires common standards to be established for external border management, a common guideline and a common core curriculum for the officials concerned, a European Staff College for senior officials, priority for funding projects for establishing common standards, a jointly-funded European Corps of Border Guards, consisting of specialist units, which would, in an emergency and at the request of the Member States, be temporarily seconded to assist national authorities at vulnerable sections of the EU's external borders and in crisis situations.
These common measures must also contribute to solving problems that we are seeing today, in the level of transposition of the Schengen acquis at the current external borders with regard to the type and practices of border control, which differ between land and sea borders, with regard to who is responsible for border management, which varies from Member State to Member State, even resulting, in some cases, in the duplication of competences and, finally, with regard to the use of different technologies that are sometimes incompatible and hamper the achievement of a uniformly high level of security.
I shall conclude by repeating the words of Commissioner António Vitorino: this concern to better manage our external borders must contribute to increasing internal security in the Union and in the Member States.
Mr President, I would also like to congratulate Mr Coelho. Free movement within the Union is one of the most cherished achievements for this House and for many citizens in the European Union.
The rules which regulate the free movement of persons within the Union are Community rules. Many of the measures it has been necessary to establish in order to guarantee it are scattered around our legislation. To guarantee this free movement requires a high degree of trust and cooperation between the Member States, particularly in the management of external borders.
There is plenty of information on the reality of the situation to demonstrate that we have difficulties here, including the arrival on the coasts of the south of the European Union of people who hope that this will be the first stage of a journey but for whom it is often dramatically the last, the women rescued on a daily basis from their captors and exploiters, who offer them to Europeans who ask no questions about their origin, or the tragic spectacle we have witnessed for months in relation to the Sangatte centre.
We believe that the European Commission has raised the need to deal with this issue correctly and in a timely manner. Firstly, because the enlargement of the European Union obliges us to do so. Secondly, because their proposal is a good signal to the Convention that it should resolve the legislative mess involving one of the Union's fundamental distinguishing marks; internal free movement. Thirdly, because it presents today, with the legal framework we have - and perhaps also the financial framework - the possibility of making progress on this objective.
I agree with the notion that there is room to better guarantee both the freedom of security of those people who are in Community territory and the situation of those who wish to pass through it.
Therefore, and despite our extremist tendencies, the Socialist Group will vote in favour of the Pirker report. I hope that the enthusiasm and broad support of this House are contagious and that the Council will go beyond its political declarations and actively and enthusiastically support this proposal.
As the Commission itself says, the topic in this case is integrated management of the Member States' external borders. Even if the motion for a resolution in this report is adopted, moreover, it will, of course, in itself have no direct legal effects. Rather, the motion and the Commission's communication will acquire significance in the light of a series of other decisions concerning the development of police cooperation. In this context, the proposal signifies a development that, in my view, is a threat to democratic control and the rule of law. This is a policy that would considerably weaken the national authorities in favour of the EU authorities. The unmistakeable ambition is to develop a supranational border police force in the longer term, one of several steps on the road towards an actual federal police force. This expansion of the police service is, at one and the same time, about unthinking EU integration and the securing of Fortress Europe. The latter is an obvious consequence of that outside pressure that is due to the prosperity of the EU countries as compared with the wretched social conditions endured by our neighbours, a contrast basically due to the EU countries' policy, pursued for many years, of exploiting our neighbours.
So much for the motion's real background. The content of the motion is no less alarming. The common legislative body, the system of coordination and operational cooperation, the interoperational facilities and the permanent exchange of information and data, in short the overall development of the police service, does nothing less than dismember that rule of law which, on the basis of experience in the Nordic countries, I see democratic activists as having sought to establish over the years. What does the Commission have to say about democratic and judicial control? What we have is a non-binding and ill thought-out policy to the effect that control must be ensured. How? No answer. What does the report have to say? Not a word. EU border police and a common body for external borders? No thank you.
Mr President, here, at last, is a report which is genuinely Community-focused, although it takes as a starting point the specific, technical issue of the management of the Union's external borders. It is a very topical subject, as has been pointed out, if you consider that the Union's current external borders will be radically changed and extended in May 2004 when the 12 new Member States become part of the political and geographical structure of the current European Union. It is therefore more than appropriate that we should now be proposing the model used thus far on the basis of the consolidated experience of the 15 current Member States before the entry of the new candidates.
The Pirker report drops into this wide-ranging framework a number of practical proposals on how to achieve integrated management of our external borders, without interfering in the territorial sovereignty of the individual States but rather defining the ideal formulae for harmonious cooperation. This is an acceptable approach which will involve the creation of a Community corps of border guards in the coming years - not straightaway but after we have fine-tuned techniques and procedures with appropriate measures for training staff and achieving cooperation between the different current corps of border guards. Hitherto impromptu experiments with mixed patrols have yielded excellent results. As far as my country, Italy, is concerned, these have been developed on borders with Member States such as France and Austria and on borders with third countries such as Switzerland too, and with a candidate country, Slovenia.
The section which addresses the issue of combating illegal immigration is extremely innovative. This involves a difficult, daily undertaking, particularly on the part of border States such as Spain, Portugal, Italy and Greece. However, the problem is everybody's problem, not just the problem of these States, for, thanks to Schengen, an illegal immigrant who succeeds in penetrating the Adriatic coast has automatic access to many other Member States, at least those in the Schengen Area, which therefore have a major responsibility as well as a great opportunity. Therefore, the rapporteur is right to propose to call upon all the countries to work together to contribute to and bear the costs of external border controls, whether they have external borders or not. Indeed, it would appear to be clear that it is appropriate for all the countries to contribute if we are to achieve an effective control and monitoring service, particularly in the places where the flow of illegal immigrants is currently greatest - a genuine flood of new illegal immigrants is, even as we speak, pouring into the Union - for this is not just a problem for those who are directly involved in the daily fight against illegal immigration: it is also a problem for all those countries which are the automatic destinations of these illegal flows.
Mr President, I echo the thanks of others to the rapporteur, the Commission and the Council for bringing this forward and recognising the need for further cooperation in this field, a very difficult area.
I disagree, to an extent, with Mr Krarup, in that this is an issue that no one country can address on its own. It is vital that there are common policies, agreements and understandings between the 15 Member States. Having said that, we recognise the different situations in each Member State. Mrs Terrón i Cusí spoke earlier about the situation on the southern border of Spain. My own country, the United Kingdom, consists of one large island plus the north of Ireland. Other countries each have their own circumstances that need to be addressed: Greece, for example, has some 400 islands, and Luxembourg is land-locked. We all have very different situations and, in their own ways, these are very difficult to monitor and manage. But we do not manage very well with 15 countries at the moment. Mr Coelho quite rightly drew attention to the fact that when we are 25 countries in the EU - and later on 27 or 28 - it will be even more challenging. It is very important that we at least make the effort to get into position now something that is trying to address the issue, trying to face up to the challenge.
We must make certain that we respect the rights of the individual. I agree with Mr Krarup on that. We can only do this if Member States work together, if we copy good practice from one country to another, if we do not repeat the mistakes that have been made in the past. Effectively, this means border management, hand-in-hand with common policies on asylum and immigration. It means being prepared to constantly update and upgrade, and it means border management which takes account of citizens' rights of movement. If we put those together we will address the issues for the years ahead in an enlarged European Union.
Mr President, when Commissioner Verheugen reported to the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs on the subject of eastward enlargement, I put two questions to him. The first was whether the Commission regarded a common framework for border control as necessary; and the second was whether the Commission believed that the candidate countries would be in a position to secure their borders with countries outside the EU to the same high standard of protection as the existing Member States already did. The Commissioner's reply was that the candidate countries would have no problem with guaranteeing a satisfactory level of protection on their own, and that there was no need for a European approach.
The Commission has now changed its mind and presented a sensible proposal for a common framework for control of our external borders. Mr Pirker's report supports it and adds to it at various points, and Mr Coelho is unfortunately no longer here to hear me say that it goes without saying that I wholeheartedly support it too. It is to be regretted that Commissioner Verheugen has wasted a lot of valuable time by talking rubbish. One example of why this is a matter of urgency is the border between Germany and Poland, 456 kilometres long and formed by a river, where traffic across it is at present monitored by some 10 000 border guards. Poland's border with its non-EU neighbours is over 1 200 kilometres long and runs across fields for the whole of its length. The belief that, within the next few years, Poland will be able to secure this border on its own in anything like the same way as external borders used to be secured, is utterly illusory.
This is where European solidarity is needed, as the defence of the external borders by a number of Member States is to the ultimate benefit of all Member States. Denmark, Sweden, Belgium, and the Netherlands reap the benefits of a high level of external border control. Any European concept of external border control must, at the end of the day, be enshrined in the Treaties, both by the allocation of combined powers to the EU and, on the other hand, by giving it institutional form as a European body in parallel with Europol and Eurojust.
And, in these present times, as Cato did in the senate of ancient Rome, I will end all my speeches with the same words: Commissioner Vitorino, I wish that the Convention would demonstrate greater courage in this area.
Mr President, Commissioner, ladies and gentlemen, I feel myself honoured to be allowed to say the last word here today. Before wishing you good-night, I would of course like to avail myself of the opportunity to tell you what I think and, as one who comes from Germany, to set out in clear terms the importance of external border control, Germany being, as Mr von Boetticher has just said, a country with a vast external border.
So, Commissioner, we are very glad that you have presented this communication, and also that the report by the PPE-DE Group's Mr Pirker has proposed the right thing and enjoys our support for that reason. I assume that Parliament's united manifestation of agreement with the Commission in this area will, perhaps with the Greek Presidency's help, make it possible to win the Council over, as the Greek Presidency has already signalled the importance it attaches to combating illegal immigration and smugglers of any kind. I have high hopes of them.
This Parliament does of course have Members who persist in regarding the reinforcement of police or border control units as problematic, and who tell us how much better all these things should be done. Over and over again, they ask why we need the police so much. I can tell them in all frankness that I should prefer to deploy as many police officers as possible and have a secure border that prevents refugees escaping to their deaths. I become really fed up with it all and find myself thinking that the responsibility must be shouldered by us all together. We cannot keep on standing idly by while people die, and the only way we can prevent people dying is if our borders are secure and illegal immigrants are no longer exploited or abused by gangs of smugglers. It is for that reason that I hope we can all reach our objective together. Good night.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
(The sitting was closed at 9 p.m.)
The strange thing about the Swiebel report is that it contains a detailed account of the reasons why the Resolution that it is proposing should be rejected.
The rapporteur invokes the 'decision taken last year by Parliament's Committee on Citizens' Freedoms, Justice and Home Affairs (LIBE) to use the Charter as a guideline for the annual report on the human rights situation in the EU', and adds that 'Charter of Fundamental Rights of the European Union (?) has given [this work] greater focus and direction'.
Now, if this is the case, we should stick to this particular guideline very closely, not going too far, exceeding the rights set out in the Charter; not allowing ourselves to be side-tracked into an endless course of nit-picking, taking the report away from its aim and from what it should confine itself to and seeking to make the resolution on which we are voting an instrument for abuse - something truly insane - for passing endless judgments on the Member States.
The European Parliament does not, in fact, have the power to do this, except in very specific situations; situations so serious that they could be seen as potentially having the punitive effects of Article 7 of the EU Treaty apply to them. Furthermore, we all know that it is the Charter itself that sets out its own scope: 'The provisions of this Charter are addressed to the institutions and bodies of the Union with due regard for the principle of subsidiarity and to the Member States only when they are implementing Union law (Article 51).
Consequently, both the report and the resolution should directly consider the institutions and bodies of the Union; and, with the exception of the specific comment relating to Articles 6 and 7 of the EU Treaty, should consider the Member States only indirectly, when they are implementing Union law and only in these circumstances.
We were therefore all quite astonished, when the rapporteur finally said that exactly the opposite was true: that, on the one hand, the 'report deliberately addresses only the human rights situation in the EU's current Member States'- which is exactly what it should not be doing, and on the other, that the report 'does not include any detailed list or assessment of the actions of the Council, the Commission or Parliament' - which is what it should be doing.
If we add to this flagrant methodological deviation the regrettable inconstancy with which many of the comments about these Member States are made without sufficient objective and appropriate grounds (as the rapporteur herself admits), we have a set of basic reasons why in accordance with its own premises, the Swiebel report must be rejected. In its place, the alternative resolution that I tabled should be adopted, setting things back on a proper footing and enabling this Parliament to fulfil the recommendations that we ourselves defined.
I would like to congratulate Mrs Swiebel on the fruitful work she has done this year (particularly in recognising the rights of third-country nationals and in introducing the rejection of double punishment), but I regret the fact that the time limit for the drawing up of the report has been exceeded to such a great extent, hindering my work and that of my future colleagues.
As successor to Mrs Swiebel for 2002, I wish to work within the spirit of this Charter, to work in a spirit of continuity and to make the Charter as fully visible as possible.
To this end, two public hearings are scheduled, with the innovation that young people will be involved, by means of delegations of secondary school children, as will the media, with the participation of representatives from prominent sections of the media. It is our duty to ensure participation by young people, to increase their awareness and provide them with information, and also to involve and mobilise opinion formers, since they are our best vehicle for coming closer to the citizens and for allowing Europe to become more closely involved in the daily lives of Europeans.
Specifically, in relation to its examination of the human rights situation, my report, like previous ones, will be based on the structure of the Charter and will highlight certain points which I will treat as my political priorities. In general, I wish my report to be a progressive one.
(Statement abbreviated in accordance with Rule 120(7) of the Rules of Procedure)